Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 1 of 75



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 1:20-cv-20079-ASH/Louis

  BRUCE MUNRO and BRUCE MUNRO,
  LTD. d/b/a BRUCE MUNRO STUDIO,

              Plaintiff,

  v.

  FAIRCHILD TROPICAL BOTANIC
  GARDEN, INC., NIGHT GARDEN, LLC,
  KILBURN LIVE, LLC, ZHONGSHAN G-
  LIGHTS LIGHTING CO., LTD., NANETTE
  M. ZAPATA, KILBURN MEDIA, LLC,
  MARK C. MANUEL, IMAGINER LTD,
  IMAGINER, INC. and MAX PAINTER,

              Defendants.


            AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
                     (INJUNCTIVE RELIEF DEMANDED)

        Plaintiffs BRUCE MUNRO and BRUCE MUNRO LTD. (“Plaintiffs”) respectfully allege

  as follows against Defendants FAIRCHILD TROPICAL BOTANIC GARDEN, INC.,

  NANETTE M. ZAPATA, NIGHT GARDEN, LLC, KILBURN LIVE, LLC, KILBURN

  MEDIA, LLC, MARK C. MANUEL, IMAGINER LTD, IMAGINER INC., MAX PAINTER,

  and ZHONGSHAN G-LIGHTS LIGHTING CO., LTD.




                                         SRIPLAW
                    CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 2 of 75



                                                            TABLE OF CONTENTS


  Table of Figures .............................................................................................................................. 3
  Parties .............................................................................................................................................. 5
  Nature of the Claims ....................................................................................................................... 8
  Jurisdiction and Venue .................................................................................................................... 8
  Conditions Precedent ...................................................................................................................... 9
  Background Facts............................................................................................................................ 9
     A. Internationally-Acclaimed Artist Bruce Munro..................................................................... 9
     B. Munro’s Copyrighted Works & Copyright Management Information ................................ 14
        1.      UK Work #1: Field of Light (Long Knoll, Wilshire, UK, 2004) ................................... 15
        2.      UK Work #2: Field of Light (Eden Project, Cornwall, UK, 2008) ................................ 16
        3. UK Work #3: Fireflies (Residential Installation, UK, 2008) & (Arrow Spring,
        Longwood Gardens, PA 2012) & (Arrow Spring, The Hermitage, TN 2014) ....................... 19
        4.      UK Work #4: Water-Towers (Salisbury Cathedral, Wiltshire, UK, 2010) .................... 21
        5.      UK Work #5: Field of Light (Holburne Museum, Bath, UK, 2011) .............................. 23
        6.      UK Work #6: Brass Monkeys (Royal United Hospital, Bath, UK, 2012)...................... 24
        7.      U.S. Registered Work #1: Forest of Light (Longwood Gardens, PA 2012) .................. 25
        8.      U.S. Installation #2: Field of Light (Longwood Gardens, PA 2012) ............................. 30
        9.      UK Work #8: River of Light (Waddesdon, UK 2013) ................................................... 32
     C. Defendants’ Infringing and Illegal Acts .............................................................................. 34
        1.      Overview of Defendants’ copyright infringements ........................................................ 36
        2.      Defendants had prior knowledge of and earlier access to Munro’s Works ................... 37
        3.      Overview of Defendants’ CMI violations ...................................................................... 38
        4. Pre-opening April 2018 pitch-deck violations (Manuel, Painter, K-Media, K-Live,
        Imaginer) ................................................................................................................................ 39
        5. Pre-opening August 2018 pitch-deck violations (Manuel, Painter, K-Media, K-Live,
        Imaginer, Fairchild, Zapata) ................................................................................................... 41
        6.      G-Lights violations and Defendants’ importation activities .......................................... 45
        7. NightGarden Season 1 violations (re knock-off installations displayed for 36 separate
        nights between November 20, 2018 and January 11, 2019 and images thereof) ................... 53
        8. NightGarden Season 2 violations (re knock-off installations displayed for 42 separate
        nights between November 15, 2019 and January 11, 2020 and images thereof) ................... 58
  Count I -- Copyright Infringement ................................................................................................ 67
  Count II -- Contributory Copyright Infringement ......................................................................... 69

                                                                        2
                                                                    SRIPLAW
                                  CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 3 of 75



  Count III -- Copyright Management Information Violations ....................................................... 71
  Injunctive Relief............................................................................................................................ 72
  Jury demand .................................................................................................................................. 73
  Prayer ............................................................................................................................................ 73
  Certificate of Service .................................................................................................................... 75


                                                             TABLE OF FIGURES


  Figure 1 Bruce Munro: Catching the Light (2013 ed.) (cover) .................................................... 11
  Figure 2 Bruce Munro: Catching the Light (2013 ed.) (cover and spine) .................................... 11
  Figure 3 Field of Light (Long Knoll, Wiltshire, UK, 2004). ........................................................ 15
  Figure 4 Field of Light (Eden Project, Cornwall, UK, 2008). ...................................................... 17
  Figure 5 Field of Light (Eden Project, Cornwall, UK, 2008). ...................................................... 17
  Figure 6 Fireflies........................................................................................................................... 19
  Figure 7 Arrow Spring (Longwood Gardens, PA 2012) (also displaying (Fireflies). .................. 20
  Figure 8 Arrow Spring (The Hermitage, TN 2014) (also displaying (Fireflies). ......................... 21
  Figure 9 Water-Towers (Salisbury Cathedral, Wiltshire, UK, 2010). .......................................... 22
  Figure 10 Field of Light (Holburne Museum, Bath, UK, 2011). .................................................. 23
  Figure 11 Brass Monkeys (Royal United Hospital, Bath, UK, 2012). .......................................... 25
  Figure 12 Forest of Light (Longwood Gardens, PA, 2012). ......................................................... 26
  Figure 13 Forest of Light (Longwood Gardens, PA, 2012). ......................................................... 27
  Figure 14 Forest of Light (Longwood Gardens, PA, 2012). ......................................................... 27
  Figure 15 Forest of Light (Longwood Gardens, PA, 2012). ......................................................... 28
  Figure 16 Signage: Forest of Light (Longwood Gardens, PA, 2012). .......................................... 29
  Figure 17 Field of Light (Longwood Gardens, PA, 2012). ........................................................... 30
  Figure 18 River of Light (Waddesdon, UK, 2013)........................................................................ 32
  Figure 19 4/18 Pitch-deck excerpt (Bates # KILBURN00494) .................................................... 40
  Figure 20 8/18 Pitch-deck excerpt (Bates # KILBURN00386) .................................................... 43
  Figure 21 8/18 Pitch-deck excerpt (Bates # KILBURN00396) .................................................... 43
  Figure 22 G-Lights Alibaba Listing .............................................................................................. 49
  Figure 23 G-Lights ........................................................................................................................ 52
  Figure 24 Zapata Twitter post re Infringing Season 1 Installation. .............................................. 55

                                                                        3
                                                                    SRIPLAW
                                 CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 4 of 75



  Figure 25 Zapata Twitter posts re Infringing Season 1 Installation.............................................. 55
  Figure 26 Zapata Twitter posts re Infringing Season 1 Installation.............................................. 56
  Figure 28 Knock-offs of Munro’s Fireflies sculptural Works ...................................................... 59
  Figure 27 Knock-offs of Munro’s Fireflies sculptural Works ...................................................... 59
  Figure 29 Knock-offs of Munro’s Fireflies sculptural Works ...................................................... 60
  Figure 30 Knock-offs of Munro’s Fireflies sculptural Works ...................................................... 60
  Figure 31 Knock-offs of Munro’s Fireflies sculptural Works ...................................................... 60
  Figure 32 Representative Photos from NightGarden.................................................................... 61
  Figure 33 Representative Photos from NightGarden.................................................................... 61
  Figure 34 Representative Photos from NightGarden.................................................................... 61
  Figure 35 Representative Photos from NightGarden.................................................................... 61
  Figure 36 Representative Photos from NightGarden.................................................................... 62
  Figure 37 Representative Photos from NightGarden.................................................................... 62
  Figure 38 NightGarden Promotion ............................................................................................... 64
  Figure 39 NightGarden Guide ...................................................................................................... 64




                                                                4
                                                            SRIPLAW
                              CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 5 of 75



                                               PARTIES

            1.   Plaintiff BRUCE MUNRO (“Munro”) is an internationally acclaimed artist

  residing in England who focuses on the medium of light and is best known for large-scale,

  immersive, light-based installations and exhibitions produced through his eponymously named

  studio, Bruce Munro Ltd. dba Bruce Munro Studio.

            2.   Plaintiff BRUCE MUNRO LTD. dba Bruce Munro Studio (“Studio”) is a United

  Kingdom private limited company.

            3.   Defendant FAIRCHILD TROPICAL BOTANIC GARDEN, INC. (“Fairchild”) is

  a Florida not-for-profit corporation with its principal address at 10901 Old Cutler Road, Coral

  Gables, Florida, 33156 and can be served via its registered agent, Carl E. Lewis, at the same

  address. Fairchild has already appeared in this action.

            4.   Defendant NANETTE M. ZAPATA (“Zapata”) is an individual that works and

  resides in Miami, Florida and is and since at least 2014 has been Fairchild’s Chief Operating

  Officer and Director of Marketing and Communications. Zapata controlled and directed

  Fairchild’s conduct alleged herein. Zapata has already appeared in this action.

            5.   Defendant NIGHT GARDEN, LLC (“NGL”) is a Florida limited liability

  company incorporated on September 11, 2018 with its principal address at 11333 Iowa Avenue,

  Los Angeles, California, 90025, and can be served via its registered agent, CT Corporation, at

  1200 South Pine Island Road, Plantation, Florida, 33324. NGL has already appeared in this

  action.

            6.   Defendant KILBURN LIVE, LLC (“K-Live”) is a Delaware limited liability

  company with its principal address at 11333 Iowa Avenue, Los Angeles, California, 90025 and

  can be served via its registered agent, Mark C. Manuel, at the same address. K-Live is and has

  been NGL’s sole manager according to records filed with the Florida Secretary of State, and
                                               5
                                          SRIPLAW
                      CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 6 of 75



  controlled and directed NGL’s conduct alleged herein. K-Live has conducted business and

  committed torts within this state as described herein but has not appointed an agent for service of

  process and, accordingly, may be served through the Florida Secretary of State under Fla. Stat.

  §§ 48.181, 48.193. K-Live has already appeared in this action.

         7.      Defaulted defendant ZHONGSHAN G-LIGHTS LIGHTING CO., LTD. (“G-

  Lights”) is a Chinese company with its principal place of business at No. 3, Dongyi Road,

  Luosha Industrial Area, Haizhou, Guzhen Town, Zhongshan City, Guangdong Providence,

  China 52841. G-Lights has conducted business and committed torts within this state as

  described herein but has not appointed an agent for service of process and, accordingly, may be

  served through the Florida Secretary of State under Fla. Stat. §§ 48.181, 48.193. G-Lights was

  served with process and the Original Complaint (DE [1]) in this case through the Florida

  Secretary of State as its statutorily-authorized agent for service of process and otherwise notified

  of this action (DE [15, 21]), but has not appeared and default was entered against G-Lights on

  the Original Complaint on April 8, 2020 (DE [44]). Solely as against G-Lights and in

  furtherance of that entry of default to pursue default judgment, Plaintiff maintains and expressly

  incorporates herein the allegations and claims of his Original Complaint (DE [1]) against G-

  Lights. The present pleading is not intended to amend Plaintiff’s action as reflected in the

  Original Complaint as against G-Lights.

         8.      Defendant KILBURN MEDIA, LLC (“K-Media”) is a California limited liability

  company with its principal address at 11333 Iowa Avenue, Los Angeles, California, 90025 and

  can be served via its registered agent, Chief Executive Officer, sole Manager, and member Mark

  C. Manuel, at the same address. Press releases and web posts issued by K-Media and K-Live

  represent K-Live to be a “division” of K-Media. K-Media has conducted business and


                                                  6
                                              SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 7 of 75



  committed torts within this state as described herein but has not appointed an agent for service of

  process and, accordingly, may be served through the Florida Secretary of State under Fla. Stat.

  §§ 48.181, 48.193.

         9.      Defendant MARK C. MANUEL (“Manuel”) is an individual that resides in

  California and is and since at least 2018 has been the Chief Executive Officer and controlling

  owner of both K-Media and K-Live. Manuel controlled and directed the conduct of K-Live, K-

  Media, and NGL alleged herein. Manuel has conducted business and committed torts within this

  state as described herein but has not appointed an agent for service of process and, accordingly,

  may be served through the Florida Secretary of State under Fla. Stat. §§ 48.181, 48.193.

         10.     Defendant IMAGINER LTD. (“I-Ltd”) is a United Kingdom private limited

  company with its principal address at 5 Regent Place, Kingswood Road, Tunbridge Wells,

  United Kingdom, TN2 4UP and can be served via its registered agent and sole director Max

  Painter at the same address. I-Ltd has conducted business and committed torts within this state

  as described herein but has not appointed an agent for service of process and, accordingly, may

  be served through the Florida Secretary of State under Fla. Stat. §§ 48.181, 48.193.

         11.     Defendant IMAGINER INC. (“I-Inc”) is a California corporation with its

  principal address at 2613 14th Street. Santa Monica, California 90405 and can be served via its

  Chief Executive Officer, Chief Financial Officer, Secretary, and sole director Max Painter at the

  same address or via it registered agent Anthony Ciak at 1800 N Vine Street, Los Angeles,

  California 90028. I-Inc has conducted business and committed torts within this state as

  described herein but has not appointed an agent for service of process and, accordingly, may be

  served through the Florida Secretary of State under Fla. Stat. §§ 48.181, 48.193.

         12.     Defendant MAX PAINTER (“Painter”) is an individual that resides in England


                                                 7
                                             SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 8 of 75



  and is and since at least 2018 has been the Chief Executive Officer and controlling owner of both

  I-Ltd and I-Inc (collectively referred to herein as “Imaginer”). Painter controlled and directed

  the conduct of I-Ltd and I-Inc alleged herein. On information and belief and as reflected on the

  Imaginer business website located at the web address www.imaginer.live, Painter jointly

  operates I-Ltd and I-Inc as a singular enterprise using and under the business name “Imaginer.”

  Painter has conducted business and committed torts within this state as described herein but has

  not appointed an agent for service of process and, accordingly, may be served through the

  Florida Secretary of State under Fla. Stat. §§ 48.181, 48.193.

                                       NATURE OF THE CLAIMS

         13.     Fairchild, Zapata, NGL, K-Live, K-Media, Manuel, I-Ltd, I-Inc, Painter, and G-

  Lights (collectively, “Defendants”) do and have done business and committed torts in this

  District, including the business and torts described herein that form the basis for this action.

         14.     This is an action for copyright infringement and contributory copyright

  infringement under 17 U.S.C. §§ 101 et seq., and the Berne Convention for the Protection of

  Literary and Artistic Work and for violations of copyright management information under 17

  U.S.C. §§ 1202 et seq., arising in connection with Defendants’ unauthorized commercial

  exploitation and appropriation of multiple sculptural artistic works, including, inter alia, Munro’s

  federally-registered Forest of Light sculptural work, and Fireflies, Field of Light, River of Light,

  Water-Towers, and Brass Monkeys sculptural works and series of works (collectively, “Works”).

  Munro and the Studio are entitled to injunctive, monetary, declaratory, exemplary, and equitable

  relief against the Defendants.

                                      JURISDICTION AND VENUE

         15.     This Court has subject matter jurisdiction over this action under 17 U.S.C. §§ 101

  et seq. (the U.S. Copyright Act), 28 U.S.C. §§ 1331 (federal question) and 1338(a) (copyrights),
                                                  8
                                              SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 9 of 75



  and treaties of the United States (e.g., the Berne Convention for the Protection of Literary and

  Artistic Works).

         16.     This Court has personal jurisdiction over the Defendants because, among other

  things, they reside, transact business, or have purposefully availed themselves of the privilege of

  doing business in Florida; because the claims arise out of Defendants’ conduct in and effecting

  Florida; because Defendants committed and are continuing to commit infringing and other illegal

  acts in and having an effect in the state of Florida; and because the exercise of jurisdiction is

  reasonable.

         17.     Venue is proper in this District under 28 U.S.C. § 1391(b), (c) & (d) and 28

  U.S.C. § 1400(a).

         18.     All asserted claims arise from a common nucleus of operative facts.

                                       CONDITIONS PRECEDENT

         19.     All conditions precedent have occurred or been performed.

                                         BACKGROUND FACTS

                      A. INTERNATIONALLY-ACCLAIMED ARTIST BRUCE MUNRO

         20.     Munro is an acclaimed international artist known for light-based works,

  sculptures, and large-scale immersive sculptural installations and exhibitions produced through

  his eponymously named studio, co-plaintiff Bruce Munro Ltd. dba Bruce Munro Studio.

         21.     Munro is an acknowledged, recognized leader in the installation art movement.

  Writing for the art publication My Modern Met on contemporary art and its installation art

  subgenre in the 2019 article “What is Contemporary Art? An In-Depth Look at the Modern-Day

  Movement”, author and art historian Kelly Richman-Abdou (M.A., Art and Museum Studies,

  Georgetown University; B.A., Art History and Arts Management, University of San Francisco)

  names Munro as one of three well-known installation artists:
                                                   9
                                               SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 10 of 75



            “[I]nstallation art is an immersive medium of art. Installations are three-
            dimensional constructions that transform their surroundings and alter viewers’
            perceptions of space. Often, they’re large-scale and site-specific, enabling artists
            to transform any space into a customized, interactive environment. Well-
            known installation artists include Yayoi Kusama, Dale Chihuly, and Bruce
            Munro.”

   Richman-Abdou, K., What is Contemporary Art? An In-Depth Look at the Modern-Day

   Movement, MY MODERN MET (Aug. 11, 2019) (emphasis in original). In 2017 My Modern Met

   also highlighted Munro and his works in its article 10 Cutting-Edge Artists Who Create Inventive

   21st Century Art, MY MODERN MET (Aug. 30, 2017). Similarly, The Independent placed

   Munro’s 2013 U.K. exhibition at Waddesdon Manor on its “best visual arts of the year” list.

   Hamilton, A., 2013 - the year in review: The best visual arts of the year, THE INDEPENDENT

   (Dec. 27, 2013).

            22.    Munro’s unique light-based artwork and artistic installations have been displayed

   and exhibited at hundreds of top-tier galleries, museums, gardens, and public spaces around the

   world, and are the subject of authorized publications such as the 2013 hard-back anthology on

   Munro’s works entitled Bruce Munro: Catching the Light, which as shown in Figures 1 and 2

   depicts on its cover the Munro sculptural installation Field of Light (Long Knoll, Wilshire, UK,

   2004):




                                                   10
                                                SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 11 of 75




                           Figure 1                                 Figure 2
          Bruce Munro: Catching the Light (2013 ed.)     Bruce Munro: Catching the Light
                          (cover)                          (2013 ed.) (cover and spine)



          23.     Professional honors awarded to Munro include, for instance, the Guggenheim

   Museum’s 2010 invitation in celebration of its 50th anniversary to display in the inspirational

   rotunda of the Frank Lloyd Wright–designed Guggenheim building in Manhattan; the 2011

   Artist of the Year Award from Wiltshire Life Magazine; the 2013 American Alliance of

   Museums Excellence in Exhibition Award; the 2017 Americans for the Arts Public Art Network

   Year in Review Award for one of the 49 most compelling public art projects of 2016; and the

   2019 National Award of Excellence for Community Based Initiative of the Year from Parks and

   Leisure Australia for Munro’s 2018 Field of Light installation at the Avenue of Honor, Albany,

   Australia.

          24.     Munro and his works and exhibitions are the frequent subjects of widely

   distributed complimentary articles, media interviews, stories, broadcasts, and reports, including

   broadcast PBS documentaries.

          25.     Remarking on Munro and his 2012 Longwood Gardens, Pennsylvania exhibition,

   for instance, The Washington Post’s Adrian Higgins wrote that, “Munro is to fiber optics, you

   might say, as Dale Chihuly is to blown glass and Christo to wrapped fabric, an artist whose
                                                  11
                                             SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 12 of 75



   outdoor installations intensify their subject landscapes.” Higgins, A., At Longwood Gardens,

   Bruce Munro sees the light, THE WASHINGTON POST (Sept. 19, 2012). The New York Times

   recently named Paso Robles, California sixth in its list of the top 52 places to go in the world in

   2020 due to Munro’s ongoing Field of Light at Sensorio installation, noting that “[l]ast fall, the

   artist Bruce Munro created ‘Field of Light,’ a show of 60,000 illuminated glass orbs spread over

   15 acres that has turned Paso Robles into an art destination.” 52 Places To Go in 2020, THE

   NEW YORK TIMES (January 8, 2020). Similar accolades came from My Modern Met, which also

   lauded the Munro Sensorio installation in its article Best of 2019: Top 10 Amazing Art

   Installations that Defined the Past Year, MY MODERN MET (Dec. 13, 2019).

          26.     Munro has developed and is known for a signature style that is valued,

   appreciated, and desired by the public, by exhibitors and curators, and by other consumers.

          27.      For well over a decade, Munro and his Studio have presented and exhibited at

   scores of preeminent galleries, museums, facilities, venues, gardens, and public spaces around

   the world, which contract for Munro’s in-demand exhibitions, installations, and associated

   services and merchandise. Places like the Atlanta Botanical Gardens, the United Kingdom’s

   Salisbury Cathedral, Houston’s Discovery Green Park, and Pennsylvania’s Longwood

   Gardens—one of the most well-known and respected display gardens in all of North America—

   have all held highly successful exhibitions of Munro’s unique, large-scale light-based

   installations, drawing millions of aggregate attendees.

          28.     Exhibitions of Munro Works routinely generate substantial media, public, and

   online interest and underwriter sponsor support. Munro installations and exhibitions have been

   seen and visited by millions of people; lauded in myriad media and online reports in widely

   circulated publications; consistently drive media and public interest, attendance, revenues, and


                                                  12
                                               SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 13 of 75



   publicity; and for exhibitors regularly result in hundreds of thousands of attendees, millions in

   underwriting, ticketing, gift shop, and food court revenues, substantial increases in unique

   website visitor web traffic and traditional and social media mentions, and valuable publicity,

   media impressions and online and social media engagement.

          29.     Due to attendant public interest, exhibitions of Munro Works consistently provide

   tangible attendance, publicity, and financial benefits for exhibiting spaces. As an illustrative

   example, from midsummer to early fall of 2012, Munro exhibited at Pennsylvania’s Longwood

   Gardens to regional and national publicity that included feature reports on that Munro exhibition

   in national publications such as the Washington Post. The Munro Longwood Gardens

   exhibition, which Tennessee’s Cheekwood Botanical Gardens & Museum of Art later described

   as “wildly popular” in announcements for its own subsequent Munro exhibition, drew over

   300,000 attendees, many from more than three hours away. How popular was Munro’s

   Longwood Garden’s exhibition? By comparison, the Rolling Stones’ 2014 concert tour, one of

   the top tours of 2014, drew 651,816 attendees. In just one exhibition at Longwood Gardens,

   Munro’s installations drew roughly half that many attendees. As Longwood Garden’s director

   Paul Redman noted to the Washington Post, “‘When that exhibit opened, [Munro] was a rock

   star. He was a rock star.’”

          30.     Installations and exhibitions are also a primary revenue driver for Munro and the

   Studio’s business and, as a result, Munro Works and their associated intellectual property rights

   hold inestimable value to Munro and the Studio, and support their business and livelihood.

          31.     Private collectors and investors also retain and commission Munro and his Studio

   to produce specially-commissioned, high-value works of art. These opportunities and sales are




                                                  13
                                               SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 14 of 75



   spurred by Munro and the Studio’s public exhibitions and installations and their attendant

   publicity and interest.

           B. MUNRO’S COPYRIGHTED WORKS & COPYRIGHT MANAGEMENT INFORMATION

           32.    Munro has created, exhibited, and is the author of numerous light-based artistic

   sculptural Works for which he is entitled to and has copyright protections under U.S. law and the

   Berne Convention, including the below-described and -depicted United States-published-and -

   registered work titled Forest of Light and several other below-described and -depicted United

   Kingdom-published works and series of works (“UK Works”).

           33.    The Berne Convention for the Protection of Literary and Artistic Works of 1886

   as revised (“Berne Convention”) requires its signatories to recognize the copyright of works of

   authors from other signatory countries in the same way as it recognizes the copyrights of its own

   nationals and to provide strong minimum copyright protections.

           34.    The United States of America became a signatory member of the Berne

   Convention on March 1, 1989. The United Kingdom became a signatory member of the Berne

   Convention in 1886, ratified the convention in 1887, and fully implemented the convention in

   1988.

           35.    Copyright under the Berne Convention is automatic, and no registration

   requirements can be imposed on a Work from a different Berne member country. (Berne

   Convention, Article 5(2).) The United Kingdom also does not require formal registration to

   obtain a copyright, which vests automatically.

           36.    Munro’s UK Works are Berne Convention Works as defined in the Copyright

   Act, 17 U.S.C. § 101, and under the Berne Convention are subject to the protections of the

   Copyright Act, 17 U.S.C. §§ 101 et seq. Munro’s UK Works are not “United States Works”

   under 17 U.S.C. § 101, and are therefore also exempted from registration under 17 U.S.C. § 411.
                                                  14
                                              SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 15 of 75



           1. UK Work #1: Field of Light (Long Knoll, Wilshire, UK, 2004)

          37.     In 2004, Munro created and first exhibited with the Studio the mixed media

   original sculptural artistic Work titled Field of Light in Long Knoll, Wilshire, United Kingdom

   (“Field of Light (Long Knoll, Wilshire, UK, 2004)”), a photo of which is depicted for illustrative

   purposes in Figure 3:




                                                 Figure 3
                             Field of Light (Long Knoll, Wiltshire, UK, 2004).


          38.     The Field of Light (Long Knoll, Wilshire, UK, 2004) sculptural Work was

   conceived of and originated by Munro, is not a utilitarian object or useful article, and as depicted

   in Figure 3 reflects a multitude of non-utilitarian creative artistic choices by Munro in the

   conception, design, and display of the overall Work.

          39.     As Figure 3 also depicts, the Work includes, in part, a multitude of repeating

   translucent, orb-like-spheres each capping a slender, transparent tubular stem (“Stemmed Orbs”).

   These three-dimensional Stemmed Orb mini-sculptures and their original artistic sculptural

   design depicted in Figure 3 are artistic, were conceived of and originated by Munro in the United

   Kingdom, and reflect a multitude of creative, non-utilitarian artistic choices Munro made

                                                  15
                                               SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 16 of 75



   regarding the Stemmed Orbs’ decorative artistic sculptural design features (including, e.g., the

   geometric shape, translucence/transparency, and relative size ratios of various portions) outside

   of and separable from any illuminability of the 3-D Stemmed Orb mini-sculptures.

          40.     Under United Kingdom law Munro has copyright protection both for the Field of

   Light (Long Knoll, Wilshire, UK, 2004) Work and for the Work’s constituent Stemmed Orb

   mini-sculpture, and under the Berne Convention and the Copyright Act (17 U.S.C. §§ 101 et

   seq.) is entitled to copyright protection in the United States.

          41.     The above photo in Figure 3 of the Field of Light (Long Knoll, Wilshire, UK,

   2004) Work with its constituent Stemmed Orb mini-sculptures has previously appeared in, inter

   alia, (i) the above-described 2013 Bruce Munro: Catching the Light book on Munro’s works (on

   the cover and on p. xiv); (ii) another 2013 book on Munro’s works entitled Bruce Munro: Light

   (at pp. 32-33); and (iii) a 2013 packet of note cards picturing various Munro works. Both books

   and the note card included nearby the above photo of the Work additional copyright management

   information (“CMI”) within the meaning of Sections 1201 through 1203 of the Digital

   Millennium Copyright Act (“DMCA”), including the © symbol and title and authorship

   information for the Work.

           2. UK Work #2: Field of Light (Eden Project, Cornwall, UK, 2008)

          42.     In 2008, Munro created and first exhibited with the Studio an original mixed

   media sculptural artistic Work titled Field of Light in the United Kingdom at the Eden Project

   exhibition in Cornwall (“Field of Light (Eden Project, Cornwall, UK, 2008)”), photos of which

   are depicted for illustrative purposes in Figures 4 and 5:




                                                   16
                                                SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 17 of 75




                                           Figure 4
                       Field of Light (Eden Project, Cornwall, UK, 2008).




                                           Figure 5
                       Field of Light (Eden Project, Cornwall, UK, 2008).




                                            17
                                         SRIPLAW
                   CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 18 of 75



          43.     The Field of Light (Eden Project, Cornwall, UK, 2008) sculptural Work was

   conceived of and originated by Munro, is not a utilitarian object or useful article, and as depicted

   in Figures 4 and 5 reflect a multitude of non-utilitarian creative artistic choices by Munro in the

   conception, design, and display of the overall Work.

          44.     As Figures 4 and 5 also depict, the Work includes, in part, a multitude of

   repeating translucent, frosted-glass-orb-like-spheres each capping a slender, transparent, acrylic

   tubular stem (“Stemmed Orbs”). These three-dimensional Stemmed Orb mini-sculptures and

   their original artistic sculptural design depicted in Figures 4 and 5 are artistic, were conceived of

   and originated by Munro in the United Kingdom, and reflect a multitude of creative, non-

   utilitarian artistic choices Munro made regarding the Stemmed Orbs’ decorative artistic

   sculptural design features (including, e.g., the geometric shape, frosting,

   translucence/transparency, materials, and relative size ratios of various portions) outside of and

   separable from any illuminability of the 3-D Stemmed Orb mini-sculptures.

          45.     Under United Kingdom law Munro has copyright protection both for the Field of

   Light (Eden Project, Cornwall, UK, 2008) Work and for the Work’s constituent Stemmed Orb

   mini-sculpture, and under the Berne Convention and the Copyright Act (17 U.S.C. §§ 101 et

   seq.) is entitled to copyright protection in the United States.

          46.     The above photo in Figure 5 of the Field of Light (Eden Project, Cornwall, UK,

   2008) Work with its constituent Stemmed Orb mini-sculptures has previously appeared in, inter

   alia, (i) the above-described 2013 Bruce Munro: Catching the Light book (at pp. 182-83); and

   (ii) the 2013 packet of note cards picturing various Munro works. The book and the note card

   included nearby the above photo of the Work additional CMI within the meaning of Sections




                                                   18
                                                SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 19 of 75



   1201 through 1203 of the DMCA, including the © symbol and title and authorship information

   for the Work.

           3. UK Work #3: Fireflies (Residential Installation, UK, 2008) & (Arrow Spring,
              Longwood Gardens, PA 2012) & (Arrow Spring, The Hermitage, TN 2014)

          47.      In 2008, Munro created and first exhibited with the Studio an original mixed

   media sculptural artistic Work titled Fireflies at a residence in the United Kingdom (“Fireflies”),

   a photo of which is depicted for illustrative purposes in Figure 6:




                                                  Figure 6
                                                  Fireflies


          48.      The Fireflies sculptural Work was conceived of and originated by Munro, is not a

   utilitarian object or useful article, and as depicted in Figure 6 reflects a multitude of non-

   utilitarian creative artistic choices by Munro in the conception, design, and display of the Work

   (including, e.g., the geometric shapes, pedal-like flowering design, and relative size ratios of


                                                   19
                                                SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 20 of 75



   various portions) outside of and separable from any illuminability of the Work.

          49.     Under United Kingdom law Munro has copyright protection for the Fireflies

   Work, and under the Berne Convention and the Copyright Act (17 U.S.C. §§ 101 et seq.) is

   entitled to copyright protection in the United States.

          50.     The above photo in Figure 5 of Fireflies has previously appeared in, inter alia, (i)

   the above-cited 2013 Bruce Munro: Catching the Light book (at pp. 44); and (ii) the Munro

   Studio public website on Munro and his works. The book and website included nearby the

   above photo of the Work additional CMI within the meaning of Sections 1201 through 1203 of

   the DMCA, including title and authorship information for the Work.

          51.     Munro and the Studio also later exhibited the Fireflies Work in the United States

   in 2012 at Pennsylvania’s Longwood Gardens and in 2014 at The Hermitage in Tennessee in

   original sculptural installations titled Arrow Spring, photos of which are depicted for illustrative

   purposes in Figures 7 and 8:




                                                 Figure 7

                                                  20
                                               SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 21 of 75



                 Arrow Spring (Longwood Gardens, PA 2012) (also displaying (Fireflies).




                                               Figure 8
                    Arrow Spring (The Hermitage, TN 2014) (also displaying (Fireflies).


           52.      The above photo in Figure 7 of Fireflies in the Arrow Spring installation at

   Longwood Gardens previously appeared in, inter alia, the public Longwoods Gardens website

   light.longwoodgardens.org on the Munro Longwood Gardens exhibition “LIGHT: Installations

   by Bruce Munro at Longwood Gardens.” The above photo in Figure 8 of Fireflies in the Arrow

   Spring installation at The Hermitage previously appeared in, inter alia, the Munro Studio public

   website on Munro and his works. The websites included nearby the above photos of the Fireflies

   Work and Arrow Spring installations additional CMI within the meaning of Sections 1201

   through 1203 of the DMCA, including title and authorship information for the Work and

   installations.

            4. UK Work #4: Water-Towers (Salisbury Cathedral, Wiltshire, UK, 2010)

           53.      In 2010, Munro created and first exhibited with the Studio an original mixed

   media sculptural Work titled Water-Towers in the United Kingdom at the Salisbury Cathedral in

                                                   21
                                                SRIPLAW
                          CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 22 of 75



   Wiltshire. Under United Kingdom law Munro has copyright protection for the Water-Towers

   Work, and under the Berne Convention and the Copyright Act (17 U.S.C. §§ 101 et seq.) is

   entitled to copyright protection in the United States. A representative photo of this Water-

   Towers sculptural Work from the cover of the 2013 book on Munro’s works entitled Bruce




   Munro: Light is depicted below for illustrative purposes in Figure 9:




                                                  22
                                            SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ F LORIDA ◆ TENNESSEE ◆ NEW YORK
                                              Figure  9
                      Water-Towers (Salisbury Cathedral, Wiltshire, UK, 2010).
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 23 of 75



           5. UK Work #5: Field of Light (Holburne Museum, Bath, UK, 2011)

          54.     In 2011, Munro created and first exhibited with the Studio an original mixed

   media sculptural Work titled Field of Light in the United Kingdom at the Holburne Museum in

   Bath (“Field of Light (Holburne Museum, Bath, UK, 2011)”), a photo of which is depicted for

   illustrative purposes in Figure 10:




                                               Figure 10
                          Field of Light (Holburne Museum, Bath, UK, 2011).


          55.     The Field of Light (Holburne Museum, Bath, UK, 2011) sculptural Work was

   conceived of and originated by Munro, is not a utilitarian object or useful article, and as depicted

   in Figure 11 reflects a multitude of non-utilitarian creative artistic choices by Munro in the

   conception, design, and display of the overall Work.

          56.     As Figure 10 also depicts, the Work includes, in part, a multitude of repeating


                                                  23
                                               SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 24 of 75



   translucent, frosted-acrylic-orb-like-spheres each capping a slender, transparent, acrylic tubular

   stem (“Stemmed Orbs”). These three-dimensional Stemmed Orb mini-sculptures and their

   original artistic sculptural design depicted in Figure 10 are artistic, were conceived of and

   originated by Munro in the United Kingdom, and reflect a multitude of creative, non-utilitarian

   artistic choices Munro made regarding the Stemmed Orbs’ decorative artistic sculptural design

   features (including, e.g., the geometric shape, frosting, translucence/transparency, materials, and

   relative size ratios of various portions) outside of and separable from any illuminability of the 3-

   D Stemmed Orb mini-sculptures.

          57.      Under United Kingdom law Munro has copyright protection both for the Field of

   Light (Holburne Museum, Bath, UK, 2011) Work and for the Work’s constituent Stemmed Orb

   mini-sculpture, and under the Berne Convention and the Copyright Act (17 U.S.C. §§ 101 et

   seq.) is entitled to copyright protection in the United States.

          58.      The above photo in Figure 10 of the Field of Light (Holburne Museum, Bath, UK,

   2011) Work with its constituent Stemmed Orb mini-sculptures has previously appeared in, inter

   alia, the 2013 book on Munro’s works entitled Bruce Munro: Light (at pp. 13). The book

   included nearby the above photo of the Work additional CMI within the meaning of Sections

   1201 through 1203 of the DMCA, including the © symbol and title and authorship information

   for the Work.

           6. UK Work #6: Brass Monkeys (Royal United Hospital, Bath, UK, 2012)

          59.      In 2012, Munro created and first exhibited with the Studio an original mixed

   media sculptural Work titled Brass Monkeys in the United Kingdom at the Royal United Hospital

   in Bath. Under United Kingdom law Munro has copyright protection for the Brass Monkeys

   Work, and under the Berne Convention and the Copyright Act (17 U.S.C. §§ 101 et seq.) is

   entitled to copyright protection in the United States. A representative photo of this Brass
                                                    24
                                                SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 25 of 75



   Monkeys sculptural Work that previously appeared, inter alia, on page 110 of the above-

   described 2013 Bruce Munro: Catching the Light book is depicted below for illustrative

   purposes in Figure 11




                                           Figure 11
                      Brass Monkeys (Royal United Hospital, Bath, UK, 2012).


           7. U.S. Registered Work #1: Forest of Light (Longwood Gardens, PA 2012)

          60.    In 2012, Munro created in the United States and with the Studio first exhibited

   and displayed at Pennsylvania’s Longwood Gardens the original mixed media sculptural Work

   titled Forest of Light. On August 24, 2019, Munro registered the Forest of Light Work with the

   U.S. Copyright Office and is the owner of the associated copyright registration. See Exhibit A


                                                25
                                             SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 26 of 75



   (U.S. Copyright Registration Certificate No. VA 2-176-825). Representative deposit specimen

   photos of Munro’s Forest of Light sculptural Work on deposit with the U.S. Copyright Office,

   are depicted below for illustrative purposes in Figures 12 - 15:




                                               Figure 12
                            Forest of Light (Longwood Gardens, PA, 2012).




                                                  26
                                               SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 27 of 75




                                         Figure 14
                      Forest of Light (Longwood Gardens, PA, 2012).




                                         Figure 13
                      Forest of Light (Longwood Gardens, PA, 2012).

                                           27
                                        SRIPLAW
                   CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 28 of 75




                                                Figure 15
                             Forest of Light (Longwood Gardens, PA, 2012).


           61.     The Forest of Light sculptural Work was conceived of and originated by Munro,

   is not a utilitarian object or useful article, and as depicted in Figures 12 - 15 reflects a multitude

   of non-utilitarian creative artistic choices by Munro in the conception, design, and display of the

   overall Work.

           62.     As Figures 12 - 15 also depict, the Work includes, in part, a multitude of repeating

   spherical clear glass orbs visibly displaying wound fiber and capping slender, transparent acrylic

   tubular stems (“Stemmed Sphere”). These three-dimensional Stemmed Sphere mini-sculptures

   and their original artistic sculptural design depicted in Figures 12 - 15 are artistic, were

   conceived of and originated by Munro, and reflect a multitude of creative, non-utilitarian artistic

   choices Munro made regarding the Stemmed Spheres’ decorative artistic sculptural design

   features (including, e.g., the geometric shape, transparency, materials, fiber positioning and

   winding arrangement, and relative size ratios of various portions) outside of and separable from

   any illuminability of the 3-D mini-sculptures. Copyright subsists in and Munro has copyright
                                                  28
                                             SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 29 of 75



   protection for the Forest of Light Work and its sculptural Stemmed Spheres under the Copyright

   Act (17 U.S.C. §§ 101 et seq.) and is entitled to copyright protection in the United States.

           63.    The above photo in Figure 16 showing Munro’s Forest of Light Work with its

   constituent Stemmed Sphere mini sculptures has previously appeared in, inter alia, promotional

   materials for the Munro Longwood Gardens exhibition “LIGHT: Installations by Bruce Munro at

   Longwood Gardens.” At Longwood Gardens signage was also posted nearby the installation of

   the Work, a photo of which is depicted for illustrative purposes in Figure 16:




                                               Figure 16
                       Signage: Forest of Light (Longwood Gardens, PA, 2012).
           64.    The promotional materials containing photos of the Work and signage posted at

   the Longwood Gardens exhibition displayed near the Work additional CMI within the meaning

   of Sections 1201 through 1203 of the DMCA, including title and authorship information for the

   Work.




                                                  29
                                               SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 30 of 75



           8. U.S. Installation #2: Field of Light (Longwood Gardens, PA 2012)

          65.    In 2012, Munro created and exhibited with the Studio an original mixed media

   sculptural Work titled Field of Light in the United States at Longwood Gardens in Pennsylvania

   (“Field of Light (Longwood Gardens, PA, 2012)”), a photo of which is depicted for illustrative

   purposes in Figure 17:




                                               Figure 17
                            Field of Light (Longwood Gardens, PA, 2012).




                                                30
                                             SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 31 of 75



          66.     The Field of Light (Longwood Gardens, PA, 2012 sculptural Installation was

   conceived of and originated by Munro, is not a utilitarian object or useful article, and as depicted

   in Figure 18 reflects a multitude of non-utilitarian creative artistic choices by Munro in the

   conception, design, and display of the overall Work.

          67.     The Work includes, in part, a multitude of repeating translucent, frosted-glass-

   orb-like-spheres each capping a slender, transparent, acrylic tubular stem (“Stemmed Orbs”).

   These three-dimensional Stemmed Orb mini-sculptures and their original artistic sculptural

   design depicted in Figure 18 are artistic, were conceived of and originated by Munro, and reflect

   a multitude of creative, non-utilitarian artistic choices Munro made regarding the Stemmed Orbs’

   decorative artistic sculptural design features (including, e.g., the geometric shape, frosting,

   translucence/transparency, materials, and relative size ratios of various portions) outside of and

   separable from any illuminability of the 3-D Stemmed Orb mini-sculptures.

          68.     Under United States and United Kingdom law Munro has copyright protection

   both for the Field of Light (Longwood Gardens, PA, 2012 sculptural Installation and for its

   constituent Stemmed Orb mini-sculpture, and under the Berne Convention and the Copyright Act

   (17 U.S.C. §§ 101 et seq.) is entitled to copyright protection in the United States.

          69.     The above photo in Figure 17 and an almost identical photo of the Field of Light

   (Longwood Gardens, PA, 2012) sculptural Installation with its constituent Stemmed Orb mini-

   sculptures has previously appeared in, inter alia, (i) promotional materials for the Munro

   Longwood Gardens exhibition “LIGHT: Installations by Bruce Munro at Longwood Gardens,”

   and (ii) the 2013 packet of note cards picturing various Munro works. The note card and

   promotional materials included nearby the above photo and similar photo of the Installation




                                                  31
                                               SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 32 of 75



   additional CMI within the meaning of Sections 1201 through 1203 of the DMCA, including the

   © symbol and title and authorship information for the Installation.

           9. UK Work #8: River of Light (Waddesdon, UK 2013)

           70.    In 2013, Munro created and first exhibited with the Studio in the United Kingdom

   at a Winter Light at Waddesdon exhibition an original mixed media sculptural Work titled River

   of Light, a photo of which is depicted below for illustrative purposes in Figure 18:




                                                 Figure 18
                                 River of Light (Waddesdon, UK, 2013).
           71.    The River of Light sculptural Work was conceived of and originated by Munro, is

   not a utilitarian object or useful article, and as depicted in Figure 18 reflects a multitude of non-

   utilitarian creative artistic choices by Munro in the conception, design, and display of the overall

   Work.

           72.    As Figure 19 also depicts, the Work includes, in part, a multitude of repeating

   spherical clear glass orbs visibly displaying wound fiber and capping slender, transparent acrylic

   tubular stems (“Stemmed Sphere”). These three-dimensional Stemmed Sphere mini-sculptures
                                                   32
                                                SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 33 of 75



   and their original artistic sculptural design depicted in Figure 18 are artistic, were conceived of

   and originated by Munro, and reflect a multitude of creative, non-utilitarian artistic choices

   Munro made regarding the Stemmed Spheres’ decorative artistic sculptural design features

   (including, e.g., the geometric shape, transparency, materials, fiber winding arrangement and

   positioning, and relative size ratios of various portions) outside of and separable from any

   illuminability of the 3-D mini-sculptures.

          73.     Under United Kingdom and United States law, copyright subsists in and Munro

   has copyright protection for the River of Light sculptural Work and for the Work’s constituent

   Stemmed Sphere mini-sculpture, and under the Berne Convention and the Copyright Act (17

   U.S.C. §§ 101 et seq.) is entitled to copyright protection in the United States.

          74.     Accordingly, Munro owns copyrights for Forest of Light, River of Light, and their

   Stemmed Spheres, the Field of Light works (including above-described Field of Light (Long

   Knoll, Wilshire, UK, 2004), Field of Light (Eden Project, Cornwall, UK, 2008), Field of Light

   (Holburne Museum, Bath, UK, 2011), and Field of Light (Longwood Gardens, PA, 2012)) and

   their Stemmed Orbs, Fireflies, Arrow Spring, Water-Towers, and Brass Monkeys (collectively,

   “Works”), which are protectable and enforceable under the U.S. Copyright Act, including via

   Munro’s federally-registered U.S. copyright registration (Reg. Cert. No. VA 2-176-825) and via

   the Berne Convention.

          75.     For the above-described installations, CMI within the meaning of Sections 1201

   through 1203 of the DMCA (such as title and authorship information for a Work) accompanied

   the Works’ public display via signage and exhibition guides, literature, and catalogues.

          76.     Munro and the Studio also maintain exemplative images of a variety of his Works

   at the website www.brucemunro.co.uk (“Munro Site”) and its associated webpages, which


                                                   33
                                                SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 34 of 75



   proximate to each of the images display CMI within the meaning of Sections 1201 through 1203

   of the DMCA, including authorship and titles. See Exhibits B1 – B11 (excerpted Munro Studio

   Site webpages displaying images of and title and authorship CMI for the following Munro

   Works: Beacon, Bell Chandelier, Blue Moon, Brass Monkeys, Fagin’s Urchins, Field of Light,

   Fireflies, Icos, TePees, Water-Towers, and Whizz Pops).

          77.     Neither Munro nor the Studio has authorized or licensed any Defendant to exploit

   any of the Works, their associated copyrights, or any other Munro Works or associated

   copyrights. Nevertheless, Defendants extensively commercially exploited myriad Munro Works

   and without proper attribution used false, altered, or removed CMI to do so.

                         C. DEFENDANTS’ INFRINGING AND ILLEGAL ACTS

          78.     Defendants consciously, intentionally, and to Munro and the Studio’s detriment

   copied and knocked off the above-listed Munro Works and exploited and appropriated related

   images and intellectual property. Defendants K-Live, K-Media, NGL, Manuel, Painter,

   Imaginer, Fairchild and Zapata’s (collectively, “NightGarden Defendants”) wrongful conduct

   revolved around the “NightGarden,” a large-scale limited-duration mid-November-to-mid-

   January light-focused evening entertainment event they collectively created, produced, operated

   and hosted at Fairchild’s Coral Gables facilities. The NightGarden’s inaugural season was from

   November 20, 2018 to January 11, 2019 (“Season 1”); it returned in a reconfigured, “all new”

   version for a November 15, 2019 to January 11, 2020 second season (“Season 2”), and it

   announced a third season starting November 2020 (“Season 3”). Defaulted defendant G-Lights

   was a supplier for the NightGarden via K-Media and K-Live.

          79.     The NightGarden Defendants and their supplier, G-Lights extensively infringed

   copyrights in the Munro Works, committed copious related CMI violations, and continue to do

   so. The nature, scope, and extent of each defendants’ infringing conduct is still known only to
                                                  34
                                              SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 35 of 75



   the Defendants, is the subject of ongoing discovery, and at present has not been disclosed to but

   instead has been concealed from Plaintiffs (including via obstructive discovery tactics and

   alteration of CMI), thereby preventing identification of the myriad infringements and/or CMI

   violations each defendant committed.

          80.     The discovery rule and fraudulent concealment doctrine apply.

           1. Supervisory authority and liability for defendants’ NightGarden activities

          81.     Fairchild operates a tropical botanical garden, outdoor venue space, and related

   research facility. Fairchild and K-Live together contracted to host and put on the NightGarden,

   and to share in the benefits received. Fairchild’s COO Zapata actively and materially controlled,

   directed, participated in, facilitated, and approved the Fairchild NightGarden-related conduct

   underlying the stated claims against Fairchild, and may be held contributorily liable for its

   NightGarden-related activities.

          82.     K-Live is the live entertainment division of Los Angeles-based entertainment

   company K-Media. Manuel, K-Media’s, K-Live’s, and NGL’s CEO, owner, and controlling

   person and major driving force behind the NightGarden, actively and materially controlled,

   directed, participated in, facilitated, and approved the K-Media, K-Live, and NGL NightGarden-

   related conduct underlying the stated claims against those entities , and may be held

   contributorily liable for those entities’ NightGarden-related activities.

          83.     Painter is and has been the “creative director” for the NightGarden, and has

   fulfilled that role directly and through his I-Inc. and I-Ltd Imaginer businesses. Imaginer CEO,

   owner, and controlling person Painter actively and materially controlled, directed, participated

   in, facilitated, and approved all Imaginer conduct underlying the stated claims against Imaginer,

   and may be held contributorily liable for Imaginer’s NightGarden-related activities, and Imaginer

   may be held vicariously liable for Painter’s activities.
                                                    35
                                               SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 36 of 75



             2. Overview of Defendants’ copyright infringements

             84.   The Munro Works (including their Stemmed Orbs and Stemmed Spheres) classify

   as copyrighted sculptural works of visual art under the Copyright Act, 17 U.S.C. § 101, and

   “artistic works” per United Kingdom law. Copyright, Designs and Patents Act 1988, Pt. I, Ch. I,

   § 1, 4.

             85.   Munro owns the copyrights in the Munro Works, Stemmed Orbs, and Stemmed

   Spheres.

             86.   For the Munro Works and copyrights, no Defendant has received permission from

   Munro or the Studio to exploit any of the Copyright Act’s enumerated Section 106 exclusive

   rights.

             87.   Defendants did so anyway. They did so repeatedly. They did so in a variety of

   ways, including by (i) copying and digitally reproducing images of the Munro Works, compare

   Figs. 1-3, 5, 7-11, 15, 17, 18 with Figs. 19-23; (ii) making, importing, and on certain nights in

   Season 1 and Season 2 publicly displaying substantially similar derivative 3-D copies of the

   Munro Works (i.e., knock-off NightGarden installations), compare, e.g., Figs. 3-5, 10 with Figs.

   24-26, Figs. 12-15, 18 with Figs. 32-37, and Figs. 6-8 with Figs. 27-31, which they also charged

   the public admission fees to view, infra, Fig. 38; and (iii) taking, digitally reproducing,

   uploading, and sending out (e.g., in media releases and social media posts) photos of the knock-

   off NightGarden installations, infra, Figs. 24-26, 30, 34, 36, 38. They also facilitated and

   actively encouraged each other as well as other third parties to do so, too, resulting in numerous

   contributory copyright infringements for downstream (i.e., third party) infringements (via, e.g.,

   photos and videos of the knock-off NightGarden installations taken, distributed, or posted by

   third parties, including in, e.g., media reports, articles, hash-tagged uploads, social media posts,

   web posts, etc.). See, infra, e.g. Fig. 37. Photos of the knock-off NightGarden installation
                                                    36
                                                SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 37 of 75



   appeared and have been widely circulated, for example, on Twitter, Facebook, Instagram, Yelp,

   and Shutterstock, in Miami Herald and Miami New Time’s news articles, and in videos on

   YouTube and Vimeo.

           3. Defendants had prior knowledge of and earlier access to Munro’s Works

          88.    Defendants were not unaware of Munro’s Works before they set about infringing

   them and altering their CMI. Rather, they had already been informed of and provided with

   various photos of Munro Works on multiple prior occasions.

          89.    In 2012, for instance, Longwood Gardens sent Fairchild director Carl Lewis a

   packet about that summer’s Munro Longwood Gardens containing photos of the Forest of Light

   and Field of Light (Longwood Gardens, PA, 2012) Works depicted above in Figs. 12, 13, 14, and

   17.

          90.    In late 2014, Munro, his Studio personnel, and Fairchild’s Zapata emailed each

   other several times about Munro and his recent Works and exhibits. That December, the Studio

   shipped Zapata at her Fairchild address copies of Munro’s 2013 books Bruce Munro: Catching

   the Light and Bruce Munro: Light (see, supra, Figs. 1, 2, 9), an impact report on the 2012 Munro

   Longwood Gardens exhibition, and handouts on other Munro exhibitions. In the two books,

   each Munro Work mentioned above is photographically illustrated and discussed, including the

   Forest of Light, Field of Light (from Longwood and other locations), and Fireflies Works, with

   several pages apiece devoted to each of those Works. The impact report similarly contained

   multiple photos of Forest of Light, Field of Light (Longwood Gardens, PA, 2012), and Fireflies.

   After receiving and reviewing those materials, Zapata wrote back and exclaimed in a December

   2014 email to Munro’s Studio: “I will call you soon to discuss Bruce’s work—which is

   extraordinary!”

          91.    By no later than spring 2018, Manuel, K-Media, K-Live, Painter, and Imaginer
                                                37
                                            SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 38 of 75



   had also seen and reviewed photos of Munro’s Forest of Light and Field of Light (Longwood

   Gardens, PA, 2012) Works and by later that summer had reviewed additional photos of Fireflies

   and Field of Light (both from Longwood Gardens and other locales). As a result, they were each

   acutely aware well in advance of their November 2018 opening of the NightGarden that none of

   them had originated or come up with these artistic sculptural designs.

          92.     On November 11, 2019, shortly before Season 2 of the NightGarden commenced,

   defendants Manuel, K-Media, K-Live, NGL, Fairchild, and Zapata were explicitly notified of

   Munro’s copyright interests in the Works in a cease-and-desist letter depicting Forest of Light

   and certain other Munro works. The letter also warned these defendants of their exposure to

   copyright infringement claims if Season 2 of the NightGarden opened to the public and included

   one or more installations substantially similar to Munro’s Works.

          93.     As a result, the Defendants each had prior knowledge of, access to, and familiarity

   with Munro’s Works or images thereof—and had clear reason to know their actions would

   violate copyrights and CMI integrity—before they each commenced with their infringements and

   CMI violations.

           4. Overview of Defendants’ CMI violations

          94.     Unlike with Defendants’ knock off copies of the Munro Works, correct title and

   authorship CMI accompanied and was displayed nearby the original Munro Works and

   authorized images thereof when, for instance, (a) the Studio and Munro exhibited the Works live;

   or (b) authorized images of the Works were included in authorized publications, like the books

   Bruce Munro: Catching the Light and Bruce Munro: Light.

          95.     None of the Defendants have bothered in the least to protect the integrity of the

   original copyright information associated with the Munro Works. Instead, the Defendants have

   individually and collectively on scores of occasions, (i) reproduced and distributed photos of the
                                                   38
                                               SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 39 of 75



   Munro Works without their attendant CMI or with CMI replaced or altered, see, e.g., infra Figs.

   19-23 (Bates # KILBURN000386, 396, 494); (ii) made for each season and then on 36 nights in

   Season 1 and 42 nights in Season 2 of the NightGarden displayed un-titled/re-titled and/or falsely

   self-attributed 3-D copies of certain Munro Works (i.e., the herein described knock-off

   NightGarden installations), see, e.g., infra Figs. 24-29, 31-35, 39, whilst knowing and having

   reason to know the knock-off installations had been copied and derived from Munro Works or

   images thereof; and (iii) reproducing, distributing and causing the distribution of (e.g., via press

   outlets, web or social media posts and “shares”, news reports, etc.) photos, images, and videos of

   those un-titled/re-titled and/or falsely self-attributed knock-offs, see, e.g., infra Figs. 24-26, 20,

   36-38, all of which lacked the original Munro CMI. As a result of these activities, which each

   defendant engaged in more than once and which as a result of their extensive publicity and social

   media activities Defendants in the aggregate engaged in possibly thousands of times, each

   defendant has with the requisite intent described in DCMA § 1202 committed multiple violations

   of the CMI integrity provisions of DCMA § 1202(a)(1), (a)(2), (b)(1), (b)(2) & (b)(3).

           96.     Specific illustrative examples of Defendants’ copyright infringements,

   contributory copyright infringements, and CMI violations are further described below.

            5. Pre-opening April 2018 pitch-deck violations (Manuel, Painter, K-Media, K-
               Live, Imaginer)

           97.     Prior to K-Live contracting with Fairchild to host the NightGarden at its facility,

   during April 2018 defendants Manuel, Painter, K-Media, K-Live, and Imaginer created, made

   copies of, circulated, and emailed around a pitch-deck about a contemplated live-event “art and

   entertainment” project “featuring nature-inspired immersive art installations” that they called

   “The NightGarden.” See Bates # KILBURN00489-496 (pitch-deck with cover page entitled

   “THE NIGHTGARDEN CONCEPT OVERVIEW,” a contacts page listing “Mark C. Manuel

                                                    39
                                                 SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 40 of 75



   CEO, Kilburn Media” and “Max Painter Director, Imaginer” as project contacts, and bearing a

   header that reads, “Imaginer”).

          98.        Figure 19, below, depicts a page excerpted from defendants’ April ’18 pitch-

   deck. On it, however, are two untitled, unauthorized copies of images that indisputably are of

   Munro Works Forest of Light and Field of Light (Longwood Gardens, PA, 2012), compare,

   supra, Figs. 15, 17, but that are stripped of the Works’ original accompanying Munro CMI.

   Defendants were never authorized to copy or use either of these images (or any others) of

   Munro’s Works. The pitch-deck via its page header and contacts page also misattributes the

   content of the two unauthorized stolen images to Imaginer, Painter, K-Media, and Manuel.


                                                                                 Copied Work:

                                                                                 R1, C1: Forest of
                                                                                 Light (Fig. 15,
                                                                                 supra)



                                                                                 R2, C1: Field of
                                                                                 Light (Longwood
                                                                                 Gardens, PA, 2012)
                                                                                 (Fig. 17, supra)




                                     Figure 19
                 4/18 Pitch-deck excerpt (Bates # KILBURN00494)


          99.       The CMI provided on and about the above pitch-deck for the two stolen images

   and their depicted content is false, was altered, and was provided by and distributed by these

   defendants.

                                                  40
                                               SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 41 of 75



           100.    CMI for the depicted Munro Works in the pitch-deck page’s two stolen images

   was altered and/or removed without Munro or the Studio’s permission. These defendants

   distributed the altered/removed CMI multiple times, including each time any one of them copied

   the pitch-deck or circulated it via email.

           101.    From the stolen images themselves and from defendants’ manner of acquiring

   them, these defendants knew and had reason to know that the sculptural works depicted in the

   pitch-deck page’s two stolen images either (a) were Munro’s, or (b) did not originate with these

   defendants. Accordingly, these defendants acted knowingly and with the intent to induce,

   enable, facilitate, or conceal infringement and had reasonable grounds to know that distribution

   of the images sans their proper CMI would induce, enable, facilitate, or conceal infringement.

           102.    As a result, defendants Manuel, Painter, K-Media, K-Live, and Imaginer violated

   § 1202 of the DCMA and are liable under § 1203 for damages for each such violation.

   Additional discovery is needed to assess and quantify the total number of violations each of these

   defendants committed, which relates, in part, to the number of times they each circulated or

   copied the pitch-deck and/or the stolen images therein.

            6. Pre-opening August 2018 pitch-deck violations (Manuel, Painter, K-Media, K-
               Live, Imaginer, Fairchild, Zapata)

           103.    Around July 27, 2018, K-Live through Manuel and Fairchild through Zapata

   entered into their written agreement for an annual production and entertainment event called the

   NightGarden to be held at Fairchild’s facility for initially up to three years. Since that date, K-

   Live and Fairchild have shared in the NightGarden project’s financial and other benefits and in

   creative control decisions, with K-Live (and K-Media) taking the lead on creative matters and

   Fairchild retaining substantial approval rights over the NightGarden and anything brought into or

   displayed at Fairchild’s facility.

                                                   41
                                                SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 42 of 75



          104.    Soon thereafter. in August 2018 defendants Manuel, Painter, K-Media, K-Live,

   Imaginer, Fairchild, and Zapata created, made copies of, circulated, and emailed around another

   more detailed and refined pitch-deck on their NightGarden project. See Bates #

   KILBURN00377-398 (pitch-deck with cover page entitled “THE NIGHTGARDEN . . . PHASE

   II CONCEPT DESIGN” and cover email).

          105.    Figure 20, below, depicts two pages excerpted from defendants’ August ’18 pitch-

   deck. On them, however, are four more unauthorized copies of images that indisputably are of

   the additional Munro Works Field of Light (Holburne Museum, Bath, UK, 2011), Field of Light

   (Long Knoll, Wilshire, UK, 2004), and Fireflies (from Munro’s Arrow Spring installations both

   at The Hermitage and at Longwood Gardens), compare, supra, Figs. 1, 2, 3, 5, 7, 8, and 10, but

   that are stripped of the Works’ original accompanying Munro CMI. Defendants were never

   authorized to copy or use any of the four images (or any others) of Munro’s Works. As shown

   below in the pitch-deck page headers and as appears other pitch-deck pages, defendants have

   also mis-titled the four unauthorized stolen images, and in the pitch-deck (and subsequently in

   the NightGarden event itself) give them new, false installation names.




                                                 42
                                              SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 43 of 75




                                                                                     Copied Work:

                                                                                     R1, C1: Field of
                                                                                     Light (Holburne
                                                                                     Museum, Bath,
                                                                                     UK, 2011 (Fig.
                                                                                     10, supra)



                                                                                     R1, C3: Field of
                                                                                     Light (Long
                                                                                     Knoll, Wilshire,
                                                                                     UK, 2004),
                                                                                     (Figs. 1-3,
                                                                                     supra)

                                     Figure 20
                 8/18 Pitch-deck excerpt (Bates # KILBURN00386)

                                                                                     R1, C2:
                                                                                     Fireflies (from
                                                                                     The Hermitage
                                                                                     Arrow Spring)
                                                                                     (Fig. 8, supra)



                                                                                     R2, C2:
                                                                                     Fireflies (from
                                                                                     Longwood
                                                                                     Gardens, PA,
                                                                                     2012 Arrow
                                                                                     Spring) (Fig. 8,
                                                                                     supra)

                                     Figure 21
                 8/18 Pitch-deck excerpt (Bates # KILBURN00396)



          106.    The CMI provided on the above pitch-deck pages for the four stolen images and

   their depicted content is false, was altered, and was provided by and distributed by these

   defendants.

                                                 43
                                              SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 44 of 75



          107.    The CMI for the depicted Munro Works in the pitch-deck pages’ four stolen

   images was altered and/or removed without Munro or the Studio’s permission. These defendants

   distributed the altered/removed CMI multiple times, including each time any one of them copied

   the pitch-deck or circulated it via email.

          108.    From the stolen images themselves, from defendants’ manner of acquiring them,

   and from these defendants prior familiarity with Munro’s Works, these defendants knew and had

   reason to know that the sculptural works depicted in the pitch-deck pages’ four stolen images

   either (a) were Munro’s, or (b) did not originate with these defendants. Accordingly, these

   defendants acted knowingly and with the intent to induce, enable, facilitate, or conceal

   infringement and had reasonable grounds to know that distribution of the images sans their

   proper CMI would induce, enable, facilitate, or conceal infringement (which is exactly what

   subsequently occurred).

          109.     As a result, defendants Manuel, Painter, K-Media, K-Live, Imaginer, Fairchild,

   and Zapata violated § 1202 of the DCMA and are liable under § 1203 for damages for each such

   violation. Additional discovery is needed to assess and quantify the total number of violations

   each of these defendants committed, which relates, in part, to the number of times they each

   circulated or copied the pitch-deck and/or the stolen images therein.

          110.    Additional discovery is also needed to investigate and assess other similar CMI

   violations and copyright infringements Defendants have not revealed but may have committed

   each time they copied and used images of Munro’s Works or derivatives thereof, or distributed

   any such images with CMI altered, removed or falsified.

          111.    These defendants’ creation and circulation of the pitch-deck and its pages

   containing copied images of multiple Munro Works as shown in Figures 20 constitutes copyright


                                                   44
                                                SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 45 of 75



   infringement by Manuel, Painter, K-Media, K-Live, Imaginer, Fairchild, and Zapata of the

   following Munro Works: Field of Light (Holburne Museum, Bath, UK, 2011), Field of Light

   (Long Knoll, Wilshire, UK, 2004), and Fireflies, for which these defendants are liable to

   Plaintiffs for damages and injunctive relief.

          112.    Not long after the creation and circulation of the blatantly infringing August ’18

   pitch-deck, in September 2018 K-Media and K-Live through Manuel got about to formalizing

   Painter’s ongoing role as the NightGarden’s “creative director” via entry into a formal written

   multi-year agreement.

           7. G-Lights violations and Defendants’ importation activities

          113.    Defaulted defendant G-Lights is making, selling, advertising for sale, and

   importing into the United States unauthorized infringing copies and derivatives of Munro’s

   above-identified copyright-protected Works in violation of 17 U.S.C. §§ 501, 602, et seq.

   Moreover, with the intent to induce, enable, facilitate, and conceal infringement, G-Lights has

   knowingly removed and provided and distributed false CMI associated with multiple Munro

   Works and images thereof in violation of § 1202 of the DMCA. 17 U.S.C. § 1202.

          114.    In particular, G-Lights maintains multiple sales sites on the Alibaba platform that

   advertise into the United States and this district the sale of unauthorized copies and derivatives of

   Munro’s above-identified copyright-protected Works, including for public display. True and

   correct screenshots of G-Light Alibaba sites advertising and selling knock-off replicas of Munro

   Works are attached as Exhibits C - F.

          115.    Exhibit C contains a G-Lights Alibaba sale site advertising and offering for sale

   knock-off replicas of Munro Forest of Light, River of Light, and Field of Light sculptural Works.

   On information and belief, G-Lights is specifically aware that it is offering and selling

   unauthorized replicas of these Munro Works as (a) multiple exemplative photos prominently
                                                45
                                           SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 46 of 75



   included by G-Lights on the site actually are of Munro’s Forest of Light exhibit at Longwood

   Gardens, see Ex. C at p. 1, and (b) G-Lights includes prominent text on the site describing its

   offering as “Bruce Munro style outdoor . . . light.” Id. G-Lights, NGL, K-Live, K-Media,

   Painter, Imaginer, and Fairchild have imported into the United States and this district and

   publicly displayed in this district these G-Light-promoted unauthorized replicas of Munro Forest

   of Light, River of Light, and Field of Light sculptural Works and, alternatively, assisted and aided

   one another in doing so. Fairchild COO Zapata materially participated in, directed, and

   approved the public display of these and other replicas at Fairchild’s facilities in Coral Gables,

   Florida. K-Media, K-Live, and NGL’s Manuel actively managed and materially participated in,

   directed, and approved importation of these and other replicas and the public display of these

   replicas at Fairchild’s facility in Coral Gables, Florida.

          116.    G-Lights also included in and distributed via its Alibaba listing shown in Exhibit

   C an image copied from the Munro Site of Munro Work Whizz Pops, but with both the title and

   authorship CMI removed. Compare Exhibit B11 at p. 2 with Exhibit C at p. 8. This G-Lights

   listing therefore reflects at least two (2) violations of DMCA § 1202.

          117.    Exhibit D contains a G-Lights Alibaba sale site advertising and offering for sale

   knock-off replicas of Munro’s Fireflies sculptural Work. On information and belief, G-Lights is

   specifically aware that it is offering and selling unauthorized replicas of this Munro Work as the

   exemplative photos G-Lights included on the site actually are of Munro’s Fireflies sculptural

   Works, see Ex. D at pp. 1, 3-6; compare, e.g, supra at Fig. 8, and the listing and photos of

   “[o]ther fiber optic light products” on that site are of other Munro Works. Id., at p. 6. G-Lights,

   NGL, K-Live, K-Media, Painter, Imaginer, and Fairchild have imported into the United States

   and this district and publicly displayed in this district unauthorized replicas of Munro’s Fireflies


                                                   46
                                                SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 47 of 75



   sculptural Works and, alternatively, have assisted and aided one another in doing so. As

   Fairchild COO Zapata participated in, directed, and approved the public display of these replicas

   at Fairchild’s facility in Coral Gables, Florida. K-Media, K-Live, and NGL’s Manuel actively

   managed and materially participated in, directed, and approved importation of these replicas and

   the public display of these replicas at Fairchild’s facility in Coral Gables, Florida.

          118.    G-Lights also included in and distributed via its Alibaba listing shown in Exhibit

   D (a) two images copied from the Munro Site of Munro Work Fireflies, but with both the title

   and authorship CMI removed and the false CMI “glightsled.en.alibaba.com” inserted instead,

   compare Exhibit B7 at pp. 1-2 with Exhibit D at pp. 3-5 and with supra at Fig. 8; and (b) two

   images copied from the Munro Site of Munro Work Whizz Pops, but with both the title and

   authorship CMI removed. Compare Exhibit B11 at p. 2 with Exhibit D at pp. 6, 13. This G-

   Lights listing therefore reflects at least twelve (12) violations of DMCA § 1202.

          119.    Exhibit E contains a G-Lights Alibaba sale site advertising and offering for sale

   knock-off replicas of Munro’s Water-Towers sculptural Work. On information and belief, G-

   Lights is specifically aware that it is offering and selling unauthorized replicas of this Munro

   Work as the exemplative photos G-Lights included on the site are of Munro’s Water-Towers

   sculptural Works. See Ex. E at pp. 1, 3-4; compare id., at p. 4, 2nd image with supra at ¶ 53, Fig.

   9.

          120.    G-Lights also included in and distributed via its Alibaba listing shown in Exhibit

   E (a) five images copied from the Munro Site of Munro Work Water-Towers, but with both the

   title and authorship CMI removed and the false CMI “glightsled.en.alibaba.com” inserted

   instead, compare Exhibit B10 at pp. 5-7 with Exhibit E at pp. 1, 3-4; and (b) one image copied

   from the Munro Site of Munro Work Fagin’s Urchins, but with both the title and authorship


                                                   47
                                                SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 48 of 75



   CMI removed, compare Exhibit B11 at p. 2 with Exhibit E at p. 11. This G-Lights listing

   therefore reflects at least sixteen (16) violations of DMCA § 1202.

          121.      Exhibit F contains a G-Lights Alibaba sale site advertising and offering for sale

   knock-off replicas of Munro’s Brass Monkeys sculptural Work. On information and belief, G-

   Lights is specifically aware that it is offering and selling unauthorized replicas of this Munro

   Work as multiple exemplative photos G-Lights included on the site are of Munro’s Brass

   Monkeys sculptural Works. See Ex. F at pp. 1, 3-4; compare id., at p. 3, 1st image with supra at

   ¶ 59, Fig. 11.

          122.      G-Lights also included in and distributed via its Alibaba listing shown in Exhibit

   F (a) three images copied from the Munro Site of Munro Work Brass Monkeys, but with the title

   and authorship CMI removed in all three and the false CMI “glightsled.en.alibaba.com” inserted

   instead in one, compare Exhibit B4 at pp. 1-2 with Exhibit F at pp. 1, 3-4; and (b) three images

   copied from the Munro Site of Munro Work Whizz Pops but with the title and authorship CMI

   removed, compare Exhibit B11 at pp. 1-2 with Exhibit F at pp. 3-4. This G-Lights listing

   therefore reflects at least thirteen (13) violations of DMCA § 1202.

          123.      G-Lights also promotes and advertises via its Alibaba pages the following

   collection of images of “[m]ore designs for outdoor” offered for sale by G-Lights, see Ex. E at p.

   5; Ex. F at p. 6, which generally consist of CMI-stripped images from the Munro Site of Munro’s

   below-listed Works:




                                                   48
                                                SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 49 of 75




                                         Figure 22
                                  G-Lights Alibaba Listing


                                       Title of Munro Work

                                          Bell
   Row 1                  Blue Moon                          Beacon          Blue Moon
                                       Chandelier

                          Beacon on     Snowball          Snowball
   Row 2   Vandergraph                                                       Whizz Pops
                           the Hill    chandelier        chandelier

   Row 3     Whizz Pops         Brass Monkeys         Fagin’s Urchins      Fagin’s Urchins

   Row 4        Icos                  Icos                   TePees            TePees




                                           49
                                        SRIPLAW
                   CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 50 of 75



          124.    Via the preceding collection of images shown in Exhibits E & F under the

   heading “[m]ore designs for outdoor,” G-Lights included in and distributed via its Alibaba

   listings in Exhibits E & F:

                  a.      two images copied from the Munro Site of Munro Work Beacon, but with

          both the title and authorship CMI removed and the false CMI “glightsled.en.alibaba.com”

          embossed instead;

                  b.      an image copied from the Munro Site of Munro Work Bell Chandelier, but

          with both the title and authorship CMI removed and the false CMI

          “glightsled.en.alibaba.com” embossed instead;

                  c.      two images copied from the Munro Site of Munro Work Blue Moon, but

          with both the title and authorship CMI removed and the false CMI

          “glightsled.en.alibaba.com” embossed instead;

                  d.      an image copied from the Munro Site of Munro Work Brass Monkeys, but

          with both the title and authorship CMI removed and the false CMI

          “glightsled.en.alibaba.com” embossed instead;

                  e.      two images copied from the Munro Site of Munro Work Fagin’s Urchins,

          but with both the title and authorship CMI removed and the false CMI

          “glightsled.en.alibaba.com” embossed instead;

                  f.      two images copied from the Munro Site of Munro Work Icos, but with

          both the title and authorship CMI removed and the false CMI “glightsled.en.alibaba.com”

          embossed instead;




                                                50
                                             SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 51 of 75



                  g.      two images copied from the Munro Site of Munro Work TePees, but with

          both the title and authorship CMI removed and the false CMI “glightsled.en.alibaba.com”

          embossed instead; and

                  h.      two images copied from the Munro Site of Munro Work Whizz Pops, but

          with both the title and authorship CMI removed and the false CMI

          “glightsled.en.alibaba.com” embossed instead.

   Compare Exhibits B1 at pp. 3-4, B2 at p. 2, B3 at pp. 1-2, B4 at p. 2, B5 at pp. 1-2, B8 at pp. 1-2,

   B9 at pp. 1-3, and B11 at pp. 1-2 with Exhibit E at p. 5 and Exhibit F at p. 6. This G-Lights

   listing therefore reflects at least forty-two (42) violations of DMCA § 1202.

          125.    Via the additional following collection of images shown in Exhibit E under the

   heading “[m]ore designs for outdoor”, G-Lights also promotes and advertises via its Alibaba

   pages and included in and distributed via its Alibaba listing in Exhibit F CMI-stripped images

   from the Munro Site of additional Munro Works, including: (a) an image copied from the

   Munro Site of Munro Work Field of Light, but with both the title and authorship CMI removed;

   and (b) an image copied from the Munro Site of Munro Work Water-Towers, but with both the

   title and authorship CMI removed. Compare Exhibits B6 at p. 10 and B10 at p. 6 with Exhibit F

   at p. 5. This G-Lights listing therefore reflects at least four (4) violations of DMCA § 1202.




                                                  51
                                               SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 52 of 75




                                               Figure 23
                                               G-Lights


          126.    G-Lights also maintains an internet website and homepage at

   www.glightsled.com (“G-Lights Homepage”) that advertises into the United States and this

   district the sale of unauthorized copies and derivatives of Munro’s above-identified copyright-

   protected Works, including for public display. Attached as Exhibit G is a true and correct copy

   of G-Light’s Homepage.

          127.    G-Lights also includes on and distributes via the G-Lights Homepage shown in

   Exhibit G an appropriated image copied from the Munro Site of Munro Work Whizz Pops, but

   with both the title and authorship CMI removed. Compare Exhibit B11 at p. 2 with Exhibit G at

   p. 1. The appropriated and CMI-stripped Whizz Pops image, which is used by G-Lights to

   market its own offerings, is prominently displayed at the top of G-Light’s Homepage alongside

   the promotional message, “Fiber optic lighting makes outdoor landscape project nice and


                                                 52
                                              SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 53 of 75



   different.” The G-Lights Homepage therefore reflects at least two (2) violations of DMCA §

   1202.

           128.   The G-Lights Homepage also advertises and offers for sale knock-off replicas of

   Munro Forest of Light, River of Light, and Field of Light sculptural Works under the “Hot

   Product” listing for “Party And Event Fiber Optic Decorative.” See Ex. G at p. 1.

           129.   The attached Exhibits C - F therefore reflect G-Lights’ wholesale commercial

   appropriation, exploitation, and copying of more than a dozen of Munro’s Works – including

   Beacon, Bell Chandelier, Brass Monkeys, Blue Moon, Fagin’s Urchins, Field of Light, Fireflies,

   Forest of Light, Icos, River of Light, TePees, Water-Towers, and Whizz Pops – and a multitude

   of images thereof, and G-Light’s knowing unauthorized removal, alteration, falsification, and

   distribution of associated copyright management information with the intent to induce, enable,

   facilitate, and conceal infringement.

           130.   G-Lights’ blatant and intentional copying, exploitation, and infringement of the

   Munro Works and G-Lights’ numerous DMCA § 1202 CMI violations reflected in and on the

   attached G-Lights Alibaba listings and G-Lights Homepage (i.e., Exhibits C - F) have had a

   direct and substantial impact in the United States and in this district as knock-off replicas of

   Munro’ Works obtained from G-Lights have been imported into and publicly displayed in this

   district, including by NGL, K-Live, K-Media, Painter, Imaginer, and Fairchild at an exhibition in

   Coral Gables, Florida promoted as the NightGarden. Munro’s Studio has also had to field other

   inquiries regarding the authenticity and quality of the offerings on G-Lights Alibaba sites,

   including from Tennessee residents.

           8. NightGarden Season 1 violations (re knock-off installations displayed for 36
              separate nights between November 20, 2018 and January 11, 2019 and images
              thereof)

           131.   For Season 1 of the NightGarden, Defendants made and displayed one or more
                                                 53
                                            SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 54 of 75



   infringing replica knock-off installations derived from and substantially similar to certain Munro

   Works depicted in defendants pitch-decks cited above. Though copied from Munro Works,

   NightGarden Defendants employed and included on maps and guides several different

   installation title names for these knock-off installations like “mystic mushrooms,” “magical

   mushrooms,” and “seed.”

            132.   NightGarden Defendants, and Zapata and Painter in particular, promoted at least

   one of Season 1’s knock-off installations the false title “Web of Life” and falsely attributed that

   knock-off installation to Painter. Figure 21, below, shows screenshots of three Zapata Twitter

   social media posts dated November 18, 2018 and November 29, 2019 from her personal Twitter

   account handle that are also tagged to “@FairchildGarden” and “@nightgardenexperience.” In

   them, Zapata posts photos and videos of a large knock-off installation that is visually

   substantially similar to and that infringes the copyrights associated with the Munro Works Field

   of Light (Holburne Museum, Bath, UK, 2011) and Field of Light (Long Knoll, Wilshire, UK,

   2004):




                                                  54
                                               SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 55 of 75




                                          Figure 24
                   Zapata Twitter post re Infringing Season 1 Installation.




                                            Figure 25
                     Zapata Twitter posts re Infringing Season 1 Installation.




                                             55
                                          SRIPLAW
                   CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 56 of 75




                                                 Figure 26
                          Zapata Twitter posts re Infringing Season 1 Installation.

          133.    Figure 20’s excepted defendant pitch-deck unambiguously confirms that the

   NightGarden Defendants derived the above-pictured knock-off installation, at least in substantial

   part, from the Munro Works Field of Light (Holburne Museum, Bath, UK, 2011) and Field of

   Light (Long Knoll, Wilshire, UK, 2004).

          134.    Season 1 of the NightGarden opened to the public and commenced for ticketed

   attendees around November 20, 2018, concluded on January 11, 2019, and between those dates

   was intermittently open to ticketed attendees only on 36 nights separate nights.

          135.    Creation and the 36 nights of public display at the NightGarden of the knock-off

   installation depicted in Figs. 22-24 constitutes intentional copyright infringement of the Munro

   Works Field of Light (Holburne Museum, Bath, UK, 2011) and Field of Light (Long Knoll,

   Wilshire, UK, 2004) by K-Media, K-Live, Fairchild, Imaginer, Manuel, Painter, and Zapata, and

   for which Munro is entitled to damages and injunctive relief.


                                                  56
                                               SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 57 of 75



           136.     The CMI that Zapata, Painter, Fairchild and the other NightGarden Defendants

   provided and distributed on maps, guides, social media posts (like, e.g., Zapata’s Twitter posts

   above) and by other means in connection with the above-pictured Season 1 knock-off installation

   depicted in Figs. 22-24, and in any other images thereof, is false.

           137.     The CMI for this installation and images thereof was removed and altered without

   Munro’s authorization and the above Twitter posts and images were distributed multiple times

   by Zapata and other defendants, including each time they re-posted or shared any of the above

   Twitter posts or of the photos or videos linked therein.

           138.     From the stolen images in the above-cited pitch-decks, from defendants’ manner

   of acquiring them, and from these defendants prior familiarity with Munro’s Works, these

   defendants knew and had reason to know that the knock-off installation depicted Figs. 22-24

   either (a) were copied and derived from Munro’s Works, or (b) did not originate with these

   defendants. Accordingly, these defendants acted knowingly and with the intent to induce,

   enable, facilitate, or conceal infringement and had reasonable grounds to know that display of the

   knock-off installation and distribution of images thereof sans proper CMI would induce, enable,

   facilitate, or conceal infringement (which is exactly what subsequently occurred).

           139.     As a result, defendants Fairchild, Zapata, Painter, Imaginer, K-Media, K-Live,

   Manuel, and NGL violated § 1202 of the DCMA and are liable under § 1203 for damages for

   each such violation. Additional discovery is needed to assess and quantify the total number of

   violations each of these defendants committed, which relates, in part, to the number of times they

   each copied or distributed images or videos of the Season 1 knock-off NightGarden

   installations.




                                                  57
                                               SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 58 of 75



          140.    Additional discovery is also needed to investigate and assess other related similar

   CMI violations and copyright infringements the Defendants have not revealed but may have

   committed, including each time they made, copied, or used images of the knock-off

   NightGarden installations that were based on Munro’s Works or derivatives thereof, or any such

   images thereof that were distributed with CMI altered, removed or falsified.

          141.    At the end of NightGarden’s Season 1, all NightGarden installations were

   disassembled, removed from Fairchild’s facilities, and placed in storage.

           9. NightGarden Season 2 violations (re knock-off installations displayed for 42
              separate nights between November 15, 2019 and January 11, 2020 and images
              thereof)

          142.    From roughly November 15, 2019 to January 11, 2020, the NightGarden

   Defendants conducted, publicized, marketed, and sold tickets for Season 2 of their commercial

   public NightGarden event, which was touted as newly redesigned and was again held Fairchild’s

   facility. And once again—but this time after their prior receipt on November 11, 2020 of a

   copyright notice letter from Munro—they created, publicly displayed, and featured at the

   NightGarden unauthorized and unattributed replica knock-off installations substantially similar

   to, that were derived from, and that at least one of which intentionally infringed Munro’s Field of

   Light (Long Knoll, Wilshire, UK, 2004), Field of Light (Holburne Museum, Bath, UK, 2011),

   and U.S.-registered Forest of Light sculptural Works and Munro’s copyrights therein and also

   infringed Munro’s River of Light, and at least another of which intentionally infringed Munro’s

   Fireflies sculptural Work and Munro’s copyrights therein.

          143.    On information and belief, the NightGarden Defendants obtained material

   portions of these Season 2 replica knock-off installations, at least in part, from G-Lights and,

   along with G-Lights, imported the replicas into the United States and this district for commercial

   public display. Notably, G-Lights’ Alibaba site that advertises and offers knock-off replicas of
                                                  58
                                            SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 59 of 75



   Munro’s Forest of Light, River of Light, and Field of Light sculptural works (e.g., Exhibit C)

   promotes them as “Bruce Munro style outdoor . . . light[s]” and also specifically lists and depicts

   the NightGarden Defendants’ NightGarden as a G-Light reference account. See Ex. C at pp. 1,

   5.

          144.    Representative illustrative photos from Season 2 of the NightGarden showing

   infringing knock-offs of Munro’s Fireflies sculptural Works exhibited and publicly displayed by

   the NightGarden Defendants and of an image thereof that they posted to an




                                             Figure 27
                              Knock-offs of Munro’s Fireflies sculptural
                                              Works




                                            Figure 28
                          Knock-offs of Munro’s Fireflies sculptural Works

                                                 59
                                              SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 60 of 75



   “@nightgardenexperience” Instagram social media account are depicted below in Figs. 27-31:




                                                                      Figure 31
                                                       Knock-offs of Munro’s Fireflies sculptural
                                                                       Works




                       Figure 29
        Knock-offs of Munro’s Fireflies sculptural
                        Works




                                           Figure 30
                         Knock-offs of Munro’s Fireflies sculptural Works


                                               60
                                            SRIPLAW
                      CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 61 of 75




          145.   Representative illustrative photos from Season 2 of the NightGarden showing

   infringing knock-offs of Munro’s Field of Light (Long Knoll, Wilshire, UK, 2004), Field of

   Light (Holburne Museum, Bath, UK, 2011), Forest of Light, and River of Light sculptural Works

   exhibited and publicly displayed by the NightGarden Defendants and two images thereof that

   they and others posted to an “@nightgardenexperience” Instagram social media account and to a

   Fairchild Instagram page are depicted below in Figs. 31-36:




                      Figure 32                                             Figure 33
              Representative Photos from                     Representative Photos from NightGarden
                    NightGarden




                                                  61
                        Figure 34            SRIPLAW                      Figure 35
        Representative CPhotos from
                         ALIFORNIA ◆G EORGIA ◆ FLORIDA ◆ TENNESSEE
                                    NightGarden                    ◆ NEW YPhotos
                                                           Representative ORK    from NightGarden
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 62 of 75




                                        Figure 36
                         Representative Photos from NightGarden




                                        Figure 37
                         Representative Photos from NightGarden


                                           62
                                        SRIPLAW
                   CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 63 of 75



          146.   K-Live, K-Media, NGL, Manuel, Fairchild, Zapata, Imaginer, and Painter have

   heavily promoted the NightGarden both seasons in media releases, on websites, and on social

   media sites (including Facebook, Instagram, and Twitter) and continue to do so, and have also

   specifically encouraged visitors to post photos from their NightGarden visits. Social media posts

   promoting the NightGarden include photos of these copied knock-off replicas of Munro’s Works

   publicly exhibited and displayed by NightGarden Defendants in their NightGarden exhibition.

          147.   NGL, K-Live, Fairchild, and Zapata have collaboratively marketed the

   NightGarden and its public display of infringing knock-off replicas of Munro’s Works. For

   instance, Fairchild’s www.fairchildgarden.org website touted the exhibition as “the NightGarden

   at Fairchild!” Fairchild’s online promotions emphasize the NightGarden not only for the sale

   and purchase of single-ticket sales, but also for purchase of season membership passes.

   Fairchild’s website also links to the www.thenightgarden.com ticketing and promotional website

   maintained by NGL and K-Live, which facilitates and promotes the online sale and purchase of

   NightGarden tickets and prominently includes the following image in Fig. 37 of the NightGarden

   Defendants’ public display of unauthorized infringing knock-offs of Munro’s Field of Light

   (Long Knoll, Wilshire, UK, 2004), Field of Light (Holburne Museum, Bath, UK, 2011), Forest

   of Light, and River of Light Works:




                                                63
                                             SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 64 of 75




                                            Figure 38
                                      NightGarden Promotion



          148.   Fairchild, NGL, and K-Live published and is also provided and distributed the

   following guide map to NightGarden attendees:




                                           Figure 39
                                       NightGarden Guide


                                               64
                                            SRIPLAW
                      CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 65 of 75



          149.    But nowhere on the guide map, on the www.thenightgarden.com website, on

   Fairchild’s website, or anywhere on display at the NightGarden exhibition do any of these

   defendant ascribe attribution to Munro with respect to their NightGarden’s knock-offs of

   Munro’s infringing knock-offs of Munro’s Field of Light (Long Knoll, Wilshire, UK, 2004),

   Field of Light (Holburne Museum, Bath, UK, 2011), Forest of Light, and River of Light

   sculptural Works, despite supplier G-Lights’ acknowledgement that the knock-offs are replicas

   of Munro’s Works. See, e.g., Ex. C at p. 1. Rather, on the guide map, on the

   www.thenightgarden.com website, and on signage at the NightGarden exhibition the

   NightGarden Defendants instead ascribe false titles to and self-credit each display, see, e.g.,

   supra at ¶¶ 147, 148 (guide ascribing the title “Mystic Mushrooms” to the NightGarden replicas

   of Munro’s Field of Light (Long Knoll, Wilshire, UK, 2004), Field of Light (Holburne Museum,

   Bath, UK, 2011), Forest of Light, and River of Light Works. By all appearances, defendants

   utilized phony titles and self-attribution in an effort to conceal that they were and are exploiting

   copyrighted materials without the authorization of Munro. This, too, violates the DMCA and its

   prohibition against the use of false information related to the owner, author, or title of a creative

   work. 17 U.S.C. § 1202. Accordingly, Fairchild, Zapata, NGL, Painter, Imaginer, Manuel, and

   K-Live have in violation of § 1202 knowingly provided and distributed false copyright

   management information with the intent to or with reasonable grounds to know that it will

   induce, enable, facilitate, or conceal an infringement. Accordingly, the NightGarden guide,

   website, and onsite signage therefore reflect at least three more of the many violations of DMCA

   § 1202 these defendants have committed.

          150.    As already stated above, the NightGarden Defendants have had substantial

   grounds to know their actions constitute infringement of Munro’s copyrights and that their


                                                   65
                                                SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 66 of 75



   provision and distribution of false CMI will induce, enable, facilitate, or conceal infringements.

   In addition, other indicators and red flags include that, (a) they obtained and imported, at least in

   part, knock-off replicas of Munro’s Works from China, a country notoriously lacking in

   intellectual property protections and known for production of counterfeits; (b) their apparent

   supplier G-Lights’ own Alibaba listings state that the replicas are “Bruce Munro style . . .

   light[s]”, see Ex. C at p. 1; (c) Fairchild via Zapata, and K-Live via its registered agent Mark

   Manuel, were delivered copyright notice letters notifying them in advance of Season 2 that

   certain displays at defendants’ NightGarden were expected to constitute infringement of Munro’s

   federally-registered Forest of Light Work; and (d) Fairchild and its COO Zapata have specific

   prior familiarity with Munro and his Works.

          151.    Notably, and as already mentioned, Zapata and a member of Fairchild’s board

   previously communicated with Munro Studio personnel regarding interest in a Munro and his

   Works. As Fairchild’s agent, Zapata’s knowledge regarding Munro and Munro’s Works is

   imputable and attributable to Fairchild, Zapata’s principal. Fairchild also received from Munro’s

   Studio books on Munro and a promotional pamphlet on Munro’s Longwood Gardens exhibition,

   which all contained multiple images of Munro’s Forest of Light, Field of Light and Fireflies

   Works. As a result of the relationships between Fairchild, K-Live, Manuel, and Zapata relating

   to the NightGarden, Zapata’s knowledge regarding Munro and Munro’s Works is also imputable

   and attributable to K-Live, K-Media, and Manuel.

          152.    Accordingly, the NightGarden Defendants and G-Lights had knowledge of,

   access to, information on, and awareness of Munro and Munro’s Works prior to their acts

   described above.




                                                  66
                                               SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 67 of 75



          153.    As a result, the NightGarden Defendants were and are specifically aware that they

   imported and publicly displayed unauthorized knock-offs of multiple Munro Works and assisted

   and aided one another in doing so. Moreover, they have posted and encouraged others to post on

   social media and elsewhere photos and images of improperly-titled and -attributed unauthorized

   knock-off copies of Munro Works that were on display at the NightGarden.

          154.    Nevertheless, with Zapata’s and others’ direct assistance and approval, the

   NightGarden Defendants continued to publicly display unauthorized infringing copies and

   derivatives of Munro’s above-identified copyright-protected Works. 17 U.S.C. § 501, et seq.

   Moreover, with the intent to induce, enable, facilitate, and conceal infringement, the

   NightGarden Defendants have each knowingly removed and provided and distributed false CMI

   associated with multiple Munro Works in violation of § 1202 of the DMCA. 17 U.S.C. § 1202.

                                COUNT I -- COPYRIGHT INFRINGEMENT

          155.    Munro incorporates the allegations of paragraphs 1 through 154 of this Amended

   Complaint as if fully set forth herein.

          156.    Defendants’ above-described (i) copies of photos of Munro Works, (ii) knock-off

   installations and products, and (iii) advertisements and numerous derivatives thereof (including

   innumerable photos, web posts, social media posts, media releases, and displays making up the

   advertising and social media publicity campaign described herein for the NightGarden) share

   similarities so substantial to the copyrighted Munro Works that their production, importation,

   reproduction, and public display constitute copyright infringement.

          157.    By their actions alleged above, defendants K-Live, K-Media, NGL, Manuel,

   Painter, Imaginer, Fairchild, Zapata, and G-Lights have infringed Munro’s copyrights in

   Munro’s federally-registered Forest of Light Work and in his Fireflies, River of Light, and the

   Field of Light (Long Knoll, Wilshire, UK, 2004; Eden Project, Cornwall, UK, 2008; and
                                                 67
                                             SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 68 of 75



   Holburne Museum, Bath, UK, 2011) Works. Specifically, defendants Fairchild, NGL, K-Live,

   and G-Lights have infringed Munro’s exclusive rights set forth in 17 U.S.C. § 106 by copying,

   reproducing, making derivatives of, distributing, importing, advertising for sale and import,

   publicly displaying, and otherwise exploiting these Munro Works (including for the NightGarden

   exhibition at Fairchild’s facilities and on defendants’ sales and promotional websites). See 17

   U.S.C. §§ 501, 602.

          158.     On information and belief, Manuel and K-Live are the dominant influence over

   NGL, and Zapata is a dominant influence over Fairchild, and each determined or directed the

   actions that led to the NightGarden-related infringements of Munro’s Forest of Light, Fireflies,

   River of Light, and Field of Light (Long Knoll, Wilshire, UK, 2004; Eden Project, Cornwall, UK,

   2008; and Holburne Museum, Bath, UK, 2011) Works complained of herein. Accordingly,

   Manuel, Zapata and K-Live are jointly and severally liable for such direct copyright

   infringement.

          159.     On further information and belief, K-Live maintained the right and ability to

   supervise the infringing activities of NGL and had a direct financial interest in those activities by

   virtue of its stake and role in NGL and the profits derived from the NightGarden exhibition.

   Accordingly, K-Live is also vicariously liable for copyright infringement.

          160.     NGL is also vicariously liable for all infringements committed by K-Live (its

   managing agent) within the scope of its agency.

          161.     By its actions alleged above, defendant G-Lights has also infringed Munro’s

   copyrights in Munro’s Water-Towers and Brass Monkeys Works. Specifically, defendant G-

   Lights has infringed Munro’s exclusive rights set forth in 17 U.S.C. § 106 by copying,

   reproducing, making derivatives of, distributing, importing, advertising for sale and import,


                                                  68
                                               SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 69 of 75



   publicly displaying, and otherwise exploiting Munro’s Water-Towers and Brass Monkeys Works

   (including for its sales and promotional websites). See 17 U.S.C. §§ 501, 602.

          162.    Defendants’ actions constitute willful infringement of Munro’s copyrights

   inasmuch as they knew, or had reason to know, that their use of and exploitation of Munro’s

   Works was unauthorized; and/or because they have acted with reckless disregard of Munro’s

   copyrights.

          163.    As a result of the foregoing, Munro is entitled to actual damages, plus

   Defendants’ profits, and at Munro’s election statutory damages of up to $150,000 for

   infringement(s) of his Forest of Light work, plus attorney’s fees and costs of court.

          164.    Munro is additionally entitled to immediate and permanent injunctive relief and

   impounding and destruction of offending items and materials.

                       COUNT II -- CONTRIBUTORY COPYRIGHT INFRINGEMENT

          165.    Munro incorporates the allegations of paragraphs 1 through 165 of this Amended

   Complaint as if fully set forth herein.

          166.    By their actions alleged above, Defendants have contributorily infringed Munro’s

   copyrights in the Munro Works.

          167.    Defendant G-Lights has induced, caused, and/or materially contributed to

   infringing conduct by defendants Fairchild, NGL, and K-Live and by others, including by, inter

   alia, producing, advertising for sale, and importing into the United States replicas of the Munro

   Works and encouraging and facilitating the importation and public display of such replicas,

   including by NightGarden Defendants for one or more seasons of the NightGarden.

          168.    Defendants each NightGarden Defendant has induced, caused, and/or materially

   contributed to infringing conduct by one another and Zapata has induced, caused, and/or

   materially contributed to infringing conduct by Fairchild, NGL, and K-Live including by, inter
                                                   69
                                              SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 70 of 75



   alia, (a) Fairchild’s provision of facilities for commercial public display of infringing knock-offs

   of Munro’s Fireflies, Forest of Light, River of Light, and Field of Light (Long Knoll, Wilshire,

   UK, 2004; Eden Project, Cornwall, UK, 2008; and Holburne Museum, Bath, UK, 2011) Works,

   (b) Fairchild, Zapata, NGL, Painter, Imaginer, K-Media, and K-Live’s collaboration on and co-

   promotion of the NightGarden exhibition publicly displaying replicas of infringing knock-offs of

   Munro’s Fireflies, Forest of Light, River of Light, and Field of Light (Long Knoll, Wilshire, UK,

   2004; Eden Project, Cornwall, UK, 2008; and Holburne Museum, Bath, UK, 2011) Works and

   their online posts of derivative images thereof on websites and social media platforms.

          169.    Defendants Fairchild, NGL, and K-Live have induced, caused, and/or materially

   contributed to infringing conduct by others including by, inter alia, utilizing hashtags and

   creating specified web and social media sites which allow and encourage NightGarden attendees

   to re-post photographs and images of the infringing knock-offs of Munro’s Fireflies, Forest of

   Light, River of Light, and Field of Light (Long Knoll, Wilshire, UK, 2004; Eden Project,

   Cornwall, UK, 2008; and Holburne Museum, Bath, UK, 2011) Works that were on commercial

   public display in one or more seasons of the NightGarden.

          170.    Defendants obtained economic benefits in connection with their actions

   constituting contributory infringement, including increased visibility, exposure, attendance,

   ticket sales, and revenues for the NightGarden exhibition and increased visibility, exposure,

   product sales, and revenues for G-Lights.

          171.    Defendants’ actions constitute willful infringement of Munro’s copyrights

   inasmuch as they knew, or had reason to know, that their use of and exploitation of Munro’s

   Works was unauthorized; and/or because they have acted with reckless disregard of Munro’s

   copyrights.


                                                  70
                                               SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 71 of 75



           172.    As a result of the foregoing, Munro is entitled to actual damages, plus

   Defendants’ profits, and at Munro’s election statutory damages of up to $150,000 for

   infringement(s) of his Forest of Light work, plus attorney’s fees and costs of court.

           173.    Munro is additionally entitled to immediate and permanent injunctive relief and

   impounding and destruction of offending items and materials.

                  COUNT III -- COPYRIGHT MANAGEMENT INFORMATION VIOLATIONS

           174.    Munro incorporates the allegations of paragraphs 1 through 173 of this Complaint

   as if fully set forth herein.

           175.    By their actions alleged above, Defendants have violated Section 1202 of the

   Digital Millennium Copyright Act with regard to Munro’s Beacon, Bell Chandelier, Blue Moon,

   Brass Monkeys, Fagin’s Urchins, Field of Light (Long Knoll, Wilshire, UK, 2004; Eden Project,

   Cornwall, UK, 2008; Holburne Museum, Bath, UK, 2011; and Longwood Gardens, PA, 2012),

   Fireflies, Icos, TePees, Water-Towers, and Whizz Pops Works and images thereof by knowingly

   providing, distributing, and importing for distribution copyright management information

   (“CMI”) that is false; by intentionally removing and altering CMI; and by distributing, importing

   for distribution, and publicly performing and displaying copies and replicas of Munro Works

   knowing and having reason to know that CMI had been removed and/or altered without Munro’s

   authorization. 17 U.S.C. § 1202(a) & (b).

           176.    Specifically, G-Lights has committed at least ninety-one (91) CMI violations in

   connection with its above-described intentional removal and falsification of title and authorship

   CMI associated with the identified Munro Works and images thereof; and each NightGarden

   Defendant has committed multiple CMI violations in connection with their above-described

   removal and use of false of title and authorship CMI in connection with their reproduction and

   distribution of copied images of Munro’ s Works, public displays of the knock-off NightGarden
                                                 71
                                             SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 72 of 75



   installations and reproduction and distribution of images thereof, and their signage, guides,

   website(s), and social media pages for their knock-off NightGarden installations that infringed

   Munro Works. On information and belief, Defendants’ removals and falsifications of CMI were

   committed knowingly, and with the intent to induce, enable, facilitate and/or conceal

   infringement (including in connection with NGL, K-Live, and Fairchild’s encouragement of

   attendees’ re-posts on social media of photos of the NightGarden’s public display of replicas and

   copied knock-offs of Munro’s Works).

          177.    On information and belief, K-Live, Fairchild, and Manuel maintained the right

   and ability to supervise and/or control the publication of false CMI in connection with the

   NightGarden exhibition and derived a direct financial benefit therefrom, and therefore also

   vicariously liable for violation of Section 1202 of the Digital Millennium Copyright Act.

          178.    As a result of the foregoing, Munro is entitled to actual damages plus the profits

   of Defendants; or in the alternative, statutory damages for each violation in an amount no less

   than $2,500 and no more than $25,000 per violation, plus costs and attorney’s fees. 17 U.S.C. §

   1203(b)(4), (5) & (c).

                                          INJUNCTIVE RELIEF

          179.    As a direct and proximate result of the Defendants’ foregoing acts and omissions,

   Plaintiffs have sustained, and will continue to sustain, substantial, immediate, and irreparable

   injury, for which there is no adequate remedy at law. Plaintiffs are informed and believe in view

   of the above-described conduct of Defendants that unless enjoined and restrained by this Court,

   Defendants will continue to infringe the Munro Works and copyrights and commit copyright

   management information violations. Accordingly, Plaintiffs are entitled to temporary,

   preliminary, and permanent injunctive relief ordering that Defendants and all persons under their

   direction, control, permission or authority be enjoined and permanently restrained from
                                                    72
                                               SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 73 of 75



   exploiting the Munro Works and copyrights and to seizure, impounding, and destruction of

   offending items and materials.

                                              JURY DEMAND

          Plaintiffs demand a jury trial for all issues so triable in this action.

                                                  PRAYER

          For the foregoing reasons, Plaintiffs request judgment against the Defendants for the

   following:

          A.      All damages, actual damages, statutory damages, exemplary damages, enhanced

   damages, profits, and other legally permissible damages or recoveries allowed by law, statute, or

   equity, including for each work infringed and each violation of the Digital Millennium Copyright

   Act an award of actual damages and/or statutory damages per 17 U.S.C. §§ 504(c) & 1203(c);

          B.      Temporary, preliminary, and permanent injunctive relief as alleged and as

   otherwise allowed per 17 U.S.C. §§ 502 & 1203(b), including an order that Defendants and all

   persons under their direction, control, permission or authority be enjoined and permanently

   restrained from exploiting the Munro Works or displaying inaccurate CMI;

          C.      Seizure, impounding, and destruction of all infringing copies, equipment used to

   make them, related records, and any device(s) or product(s) involved in any CMI violation per

   17 U.S.C. §§ 503 & 1203(b)(2) & (6);

          D.      Pre-judgment and post-judgment interest on any award at the maximum legal rate;

          E.      Reasonable costs and attorneys’ fees as allowable and per 17 U.S.C. §§ 505 and

   1203(b)(4) & (5); and,

          F.      All other relief to which Plaintiffs may be entitled or as the Court may deem just,

   equitable, necessary, proper and/or appropriate under the circumstances.


                                                   73
                                                SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 74 of 75



   Dated: July 22, 2020                     Respectfully submitted,


                                            /s/ Joel B. Rothman
                                            JOEL B. ROTHMAN
                                            Florida Bar No. 98220
                                            joel.rothman@sriplaw.com
                                            CRAIG A. WIRTH
                                            Florida Bar Number: 125322
                                            craig.wirth@sriplaw.com

                                            SRIPLAW
                                            21301 Powerline Road, Suite 100
                                            Boca Raton, FL 33433
                                            561.404.4350 – Telephone
                                            561.404.4353 – Facsimile

                                            and

                                            CARL F. SCHWENKER
                                            cfslaw@swbell.net

                                            LAW OFFICES OF CARL F. SCHWENKER
                                            The Parsons House
                                            3807 Duval Street, Suite E
                                            Austin, TX 78751
                                            512.480.8427 – Telephone
                                            512.857.1294 – Facsimile

                                            Counsel for Plaintiff Bruce Munro




                                              74
                                           SRIPLAW
                      CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-20079-AHS Document 69 Entered on FLSD Docket 07/22/2020 Page 75 of 75



                                      CERTIFICATE OF SERVICE

         The undersigned certifies that on July 22, 2020, a true and correct copy of the foregoing
   document was served by electronic mail to all parties listed below on the Service List.

                                                Joel B. Rothman
                                                JOEL B. ROTHMAN

                                          SERVICE LIST

           Deanna K. Shullman                     John K. Shubin, Esq.
           Allison S. Lovelady                    SHUBIN & BASS, P.A.
           Giselle M. Girones                     46 S.W. First Street, Third Floor
           SHULLMAN FUGATE PLLC                   Miami, Florida 33130
           2101 Vista Parkway, Suite 4006         Telephone:(305) 381-6060
           West Palm Beach, FL 33411              Facsimile: (305) 381-9457
           Telephone: (561) 429-3619              jshubin@shubinbass.com
           dshullman@shullmanfugate.com           eservice@shubinbass.com
           alovelady@shullmanfugate.com
           ggirones@shullmanfugate.com            Co-counsel for Defendants
                                                  Fairchild Tropical Botanic Garden,
           Counsel for Defendants Kilburn         Inc. and Zapata
           Live, LLC, Night Garden, LLC,
           Fairchild Tropical Botanic Garden,
           Inc., and Zapata




                                                75
                                             SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
